Exhibit 10.26(b)

LIMITED LIABILITY COMPANY AGREEMENT

OF

MHI/CARLYLE HOTEL LESSEE PROGRAM I, L.L.C.

Dated as of April 26, 2007



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT OF

MHI/CARLYLE HOTEL LESSEE PROGRAM I, L.L.C.

This Limited Liability Company Agreement is entered into as of April 26, 2007
(the “Effective Date”), by and between CRP/MHI HOLDINGS, L.L.C., a Delaware
limited liability company, as a Member (the “Carlyle Member”) and MHI
HOSPITALITY TRS II, LLC, a Delaware limited liability company, as a Member and
the initial Managing Member, subject to the terms below (the “MHI Member”). In
consideration of the mutual promises and agreements herein made and intending to
be legally bound hereby, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18-101 et
seq.), as it may be amended from time to time.

“Additional Capital Contributions” has the meaning ascribed to it in
Section 6.2.

“Additional Return” has the meaning for such term set forth in Section 7.4(a).

“Adjusted Capital Account” means, with respect to a Member and for each Series,
such Member’s Capital Account as of the end of each fiscal year, as the same is
specially computed to reflect the adjustments required or permitted to be taken
into account in applying Regulations Section 1.704-1(b)(2)(ii)(d) (including
adjustments for Partnership Minimum Gain and Partner Nonrecourse Debt Minimum
Gain).

“Adjusted Capital Account Deficit” means, for each Member and for each Series,
the deficit balance, if any, in that Member’s Adjusted Capital Account for that
particular Series.

“Affiliate” means, with respect to any Person, another Person directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with the Person in question; provided, however, in no event
shall the Company be an Affiliate of any Person for purposes of this Agreement.
The term “control” as used in the preceding sentence means, with respect to a
Person that is a corporation, the right to exercise, directly or indirectly,
more than 25% of the voting rights attributable to the shares of the controlled
corporation, and, with respect to a Person that is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled Person. For the
purposes of this Agreement, (i) in addition to each Person who would qualify as
an Affiliate of the MHI Member under the above definition, each of the MHI
Principals and each Person, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with each
Person who is within the MHI Principals shall be deemed to be an Affiliate of
the MHI Member and (ii) in addition to each Person who would qualify as an

 

1



--------------------------------------------------------------------------------

Affiliate of the Carlyle Member under the above definition, each Carlyle Realty
Affiliate, and each Person, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with a
Carlyle Realty Affiliate shall be deemed to be an Affiliate of the Carlyle
Member. For purposes of this Agreement and the Program Agreement, MHI Hotels
Services LLC shall be deemed not to be an Affiliate of the MHI Member.

“Agreement” means this Limited Liability Company Agreement, including any
amendment, modification or clarification hereto made in accordance with the
terms of this Agreement from and after the effective date of such amendment,
modification or clarification.

“Annual Expense Cap” has the meaning for such term set forth in Section 4.5.

“Anticipated Shortfall Funding Notice” has the meaning for such term set forth
in Section 6.3(a).

“Asset Management Agreement” has the meaning ascribed to it in Section 3.4 of
the Program Agreement.

“Auditor” means Witt Mares of Newport News, Virginia, or another nationally
recognized independent firm of certified public accountants selected by the
Carlyle Member.

“Authorized Representative” has the meaning ascribed to it in Section 4.15.

“Bankruptcy” means, with respect to a Person, the occurrence of (1) an
assignment by the Person for the benefit of creditors; (2) the filing by the
Person of a voluntary petition in bankruptcy; (3) the entry of a judgment by any
court that the Person is bankrupt or insolvent, or the entry against the Person
of an order for relief in a bankruptcy or insolvency proceeding; (4) the filing
of a petition or answer by the Person seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation; (5) the filing by the Person of an
answer or other pleading, admitting or failing to contest the material
allegations of a petition filed against it in any proceeding for reorganization
or of a similar nature; (6) the consent or acquiescence of the Person to the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties; or (7) any other event which would cause the
Person to cease to be a member of a limited liability company under
Section 18-304 of the Act.

“Borrower Series” has the meaning for such term set forth in Section 7.1.

“Business Day” means any day other than Saturday, Sunday, or a public or banking
holiday in either the District of Columbia or the Commonwealth of Virginia.

“Business Plan” means the final business plan for each Project prepared pursuant
to the Program Agreement and as approved by the Carlyle Member.

“Capital Account” shall have the meaning set forth in Section 8.1.

“Capital Contribution” means, except as otherwise provided in this Agreement,
with respect to each Member the amount of cash (including any Initial Capital
Contributions,

 

2



--------------------------------------------------------------------------------

Additional Capital Contributions and Operating Shortfall Contributions) and the
initial Gross Asset Value of any property (net of liabilities assumed by the
Company resulting from such contribution and liabilities to which such property
is subject) contributed to the Company by that Member but expressly excluding
any Special Capital Contribution made by any Member.

“Capital Contribution Ratio” means, with respect to each Member, a percentage
equal to the sum of such Member’s Capital Contributions made to the Company or
any Series, divided by the sum of all the Members’ Capital Contributions made to
the Company or any Series, where the sum of all the Capital Contribution Ratios
equals one hundred percent (100%).

“Capital Proceeds” means with respect to each Project, funds of the Series or
Venture related to such Project arising from a Capital Transaction, less any
cash which is applied to (i) the payment of transaction costs and expenses
relating to such Capital Transaction, (ii) the repayment of debt of such Venture
or the Company which is required under the terms of any indebtedness of such
Venture or the Company, (iii) the repair, restoration or other improvement of
assets of such Venture which is required under any contractual obligation of
such Venture, and (iv) the establishment of reserves as reasonably determined by
the Carlyle Member. “Capital Proceeds” shall also mean any of the foregoing
which are received by a partnership or other Person in which such Venture is a
partner or investor or in which such Venture otherwise has an interest, to the
extent received by such Venture as dividends or distributions.

“Capital Sharing Ratios” of a Member with respect to each Series means the ratio
(expressed as a percentage) of (a) the Capital Contributions of such Member of
such Series to (b) the aggregate Capital Contributions of all of the Members of
such Series. Except as otherwise agreed to by the Members (at their sole
discretion) at the time of creation of a Series and the funding of the Initial
Capital Contributions for such Series, the initial Capital Sharing Ratio for
each Series shall be (i) ninety percent (90%) for the Carlyle Member and
(ii) ten percent (10%) for the MHI Member; provided, however, that,
notwithstanding the foregoing, the MHI Member may elect at the time of creation
of each Series, in its sole and absolute discretion and without the Consent of
the Carlyle Member, to increase the Capital Sharing Ratio for the MHI Member
with respect to such Series to an amount of up to twenty five percent (25%).

“Capital Transaction” means the sale, financing, refinancing or similar
transaction of or involving a Project, and any condemnation awards, payment of
title insurance proceeds or payment of casualty loss insurance proceeds (other
than business interruption or rental loss insurance proceeds) received by the
Venture leasing such Project or the Company to the extent not used for
reconstruction of all or any portion of such Project.

“Carlyle Base Return” has the meaning for such term set forth in Section 7.5.

“Carlyle Major Decisions” has the meaning for such term set forth in
Section 4.1(c).

“Carlyle Makeup Distribution” has the meaning for such term set forth in
Section 7.5.

“Carlyle Member” means the entity defined as such in the first paragraph of this
Agreement and any permitted assignee or successor to any of the Membership
Interests currently held by any such defined entity, for so long as such Person
is a Member.

 

3



--------------------------------------------------------------------------------

“Carlyle Realty Affiliate” means any Affiliate of Carlyle Realty V, L.P., a
Delaware limited partnership, or of any of its successors as the primary control
party in Carlyle Realty Fund V, other than the Company and any Venture.

“Certificate” has the meaning ascribed to it in Section 2.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any corresponding provisions of succeeding law.

“Company” means MHI/Carlyle Hotel Lessee Program I, L.L.C., a Delaware limited
liability company.

“Company IRR” means the discount rate, using cumulative monthly compounding in a
manner consistently applied by the Company, at which the net present value of
all of the Members’ Capital Contributions and Special Capital Contributions to
and Distributions from (including all cash and other property of the Company
which is available for distribution to the Members, but is part of a pending
Distribution, which shall be deemed received for purposes hereof as of the date
of intended Distribution thereof) the Company equals zero, calculated for each
such Capital Contribution or Special Capital Contribution from the date such
Capital Contribution or Special Capital Contribution, as applicable, was made
and with respect to each Distribution from the date such Distribution is
received or deemed received under the terms of this Agreement. Notwithstanding
anything to the contrary set forth in this Agreement, all Owner Capital
Contributions, Owner Construction Cost Overrun Contributions, Owner Special
Capital Contributions and Owner Distributions shall be aggregated with all
Capital Contributions and Special Capital Contributions to, and Distributions
by, the Company for purposes of calculating the Company IRR in this Agreement.
The Company IRR shall be calculated on the basis of the actual number of days
elapsed over a 365 or 366-day year, as the case may be, using cumulative monthly
compounding. Each Company IRR calculation shall be determined using a Microsoft
XIRR (Microsoft Office Excel 2003 edition or later) calculation and shall
include a return of, as well as a return on, the relevant capital.

“Company Net Cash Flow” means the aggregate Net Cash Flow of the Company from
any Ventures then owned by the Company.

“Contributing Members” has the meaning for such term set forth in
Section 6.5(b).

“Credit Support” means (a) an environmental indemnity, and (b) a guaranty for
standard non-recourse carve-outs, each on terms customarily required by the
lender for any Financing which is otherwise acceptable to the Carlyle Member.

“Creditor Series” has the meaning for such term set forth in Section 7.1.

“Default Trigger Event” has the meaning ascribed to it in Section 4.4.

“Depreciation” means, for each taxable year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for the year or other period, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of the year or other period, Depreciation

 

4



--------------------------------------------------------------------------------

will be an amount which bears the same ratio to the beginning Gross Asset Value
as the federal income tax depreciation, amortization or other cost recovery
deduction for the year or other period bears to the beginning adjusted tax
basis, provided that if the federal income tax depreciation, amortization, or
other cost recovery deduction for the year or other period is zero, Depreciation
will be determined with reference to the beginning Gross Asset Value using any
reasonable method selected by the Carlyle Member.

“Development Permit Approvals” means building permit and all other approvals,
licenses, permits, applications, authorizations currently existing or required
to be obtained by the Company or a Venture from the appropriate governmental
authorities and agencies in order to effectuate the overall contemplated leasing
and operation of a Project, and including, all conditions, limitations, and
requirements contained in any such governmental permit or authorization that has
been obtained.

“Developer Affiliate Agreement” means any agreement between the Company or a
Venture and the MHI Member or any of its Affiliates.

“Distributions” means, with respect to a Member, all distributions of cash or
other property or assets of the Company (based on the fair market value thereof
as of the date of such distribution) made by the Company to or for the benefit
of such Member pursuant to Article 7 or Section 10.2(c)(2), without double
counting.

“Encumbrance” has the meaning ascribed to it in Section 9.1.

“Environmental Claim” has the meaning for such term set forth in Section 11.2.

“Final Material CP” has the meaning for such term in Section 7.5.

“Financing” means (i) any secured or unsecured debt financing obtained by the
Company in order to provide financing of acquisitions and operations and
construction financing for one or more Projects which may be secured in part by
such Projects or the Company’s ownership interest in the Ventures leasing such
Projects, (ii) any Project Loan, and (iii) any refinancing, renewal, extension
or modification of the foregoing.

“Financing Costs” means, with respect to any given Project, any and all
third-party costs, expenses and fees (including, reasonable attorneys fees),
reasonably incurred by the Company directly or through a Venture, any of the
Members of the related Series or any Affiliate of such Member in connection with
a Financing or portion thereof which relates to such Project, including, without
limitation, (i) the preparation, review, negotiation, and entering into of an
application or commitment for the Financing, (ii) the Financing lender’s due
diligence for the Financing, including the cost of all third-party reports, lien
searches, title commitments, surveys, appraisals, audits, statements, opinions
and certifications required to be obtained as part of such due diligence or as a
condition to obtaining the Financing, (iii) the formation of any special purpose
entities, the engagement of any independent directors, and the preparation,
review, negotiation, and entering into of any amendments to this Agreement or
any Venture Document and the other organizational and authorization documents
for the Company or the related Venture that are required to obtain the
Financing, (v) the preparation, review, negotiation, and

 

5



--------------------------------------------------------------------------------

entering into of Financing Documents, (vi) all underwriting, commitment,
origination and funding fees and closing costs (including reasonable attorneys’
fees) required to obtain the Financing, and (vi) all accrued interest and other
debt service charges (other than the repayment of principal) due under the
Financing.

“Gross Asset Value” has the meaning ascribed to it in Section 8.2.

“Initial Capital Contributions” has the meaning ascribed to it in Section 6.1.

“Internal Rate of Return” means the discount rate, using cumulative monthly
compounding in a manner consistently applied by the Company, at which the net
present value of a Member’s or group of Members’ Capital Contributions to and
Distributions from the Company (or when calculating the Internal Rate of Return
with respect to a particular Project, Capital Contributions and Distributions
relating to such Project) equals zero, calculated for each such Capital
Contribution from the date such Capital Contribution was made by such Member or
group of Members and with respect to each Distribution from the date such
Distribution is received by such Member or group of Members under the terms of
this Agreement. Notwithstanding anything to the contrary set forth in this
Agreement, all Owner Capital Contributions and Owner Distributions shall be
aggregated with all Capital Contributions to, and Distributions by, the Company
for purposes of calculating the Internal Rate of Return in this Agreement. For
example, the Carlyle Member shall have received a fifteen percent (15%) annual
Internal Rate of Return upon its receipt of a cumulative amount of Distributions
that cause (a) the net present value of the aggregate of all Distributions
(including any Owner Distributions to the Carlyle Member) to the Carlyle Member,
discounted at an annual rate of fifteen percent (15%) from the date each such
Distribution was received by the Carlyle Member using cumulative monthly
compounding back to the date of the Capital Contribution(s) (including any Owner
Capital Contributions by the Carlyle Member) by such Carlyle Member for which
such Distribution is made, reduced by (b) the net present value of such Capital
Contribution(s) discounted at an annual rate of fifteen percent (15%) using
cumulative monthly compounding from the date such Capital Contribution was made
under the terms of this Agreement, to equal zero. The Internal Rate of Return
shall be calculated on the basis of the actual number of days elapsed over a 365
or 366-day year, as the case may be, using cumulative monthly compounding. Each
Internal Rate of Return calculation shall be determined using a Microsoft Excel
IRR (Microsoft Office Excel 2003 edition or later) calculation and shall include
a return of, as well as a return on, the relevant capital. Notwithstanding the
foregoing or any other provision of this Agreement, for purposes of determining
the Internal Rate of Return on Capital Contributions, all Distributions received
by a Member for or in relation to items excluded from Capital Contributions
(i.e. Special Capital Contributions) shall be excluded, including, without
limitation all Distributions received under Sections 7.2(a), 7.2(b), 7.2(d) and
7.4.

“Investment Date” with respect to each Project and Series means the date that
the Company leases the Project.

“Lease Agreement” shall mean that certain Lease Agreement by and between the
applicable Owner Venture, as lessor, and the applicable Venture, as lessee,
entered into on the applicable Closing Date (as defined in the Program
Agreement).

 

6



--------------------------------------------------------------------------------

“Lookback Adjustment” has the meaning ascribed to it in Section 7.4.

“Managing Member” means the designated managing member of the Company. The
initial Managing Member shall be the MHI Member.

“Material Business Agreements” means, individually and collectively, with
respect to the Company and any given Venture, the loan documents relating to any
Financings, each Property Management Agreement, any Lease Agreement any
Development Permit Agreements and each other contract, agreement, understanding
or obligation of the Company or such Venture that is material to the operation
of a Project or the breach of which by the Company or Venture would or is
reasonably likely to have a material adverse effect on the business, operations
or financial condition of the Company or a Venture or Project. For the purposes
of this definition, (x) a contract, agreement, understanding or obligation which
is “material to the development and operation of the applicable Project” is one
that has a value or effect on the Company or Venture in excess of Fifty Thousand
and No/100 Dollars ($50,000) or has a term in excess of one year that cannot be
earlier terminated without a penalty of in excess of five percent (5%) of the
contract amount being incurred, and (y) a “material adverse effect” is one that
results or is likely to result in a loss, damage or liability of the Venture,
the Company or the applicable Series of the Company in excess of two Hundred
Fifty Thousand and No/100 Dollars ($250,000) or otherwise would result in a line
item on the Project Operating Budget for a Project being exceeded. In addition,
for purposes of this definition, a series of related contracts with the same
vendor shall be treated as one contract in determining whether the monetary
threshold has been exceeded.

“Member” means each of the Carlyle Member and the MHI Member, and each Person
hereafter admitted as a Member in accordance with this Agreement, until such
Person ceases to be a Member of the Company, and in the collective, “Members”.

“Membership Interests” means all the rights and interests of the Members in the
Company, including the right to participate in management to the extent herein
expressly provided, to receive Distributions, and to receive allocations of
income, gain, loss, deduction, and credit.

“MHI Member” has the meaning ascribed to it in the introductory paragraph.

“MHI Permitted Transferee” means any Affiliate of MHI Member so long as MHI
Hospitality Corporation maintains management and voting control of such
transferee and at least a fifty-one percent (51%) direct or indirect ownership
interest in such transferee.

“MHI Principals” means Andrew Sims and David Folsom.

“MHI Property Manager” has the meaning ascribed to it in the Program Agreement.

“Net Cash Flow” means with respect to any Project, the Net Operating Income less
debt service on loans to the related Venture.

“Net Financing Proceeds” means funds of the Company arising from a Financing,
less any cash which is applied to (i) the payment of the transactions costs and
expenses relating to such Financing (including, without limitation, the payment
of any prior Financing) and (ii) the

 

7



--------------------------------------------------------------------------------

establishment of reserves required for such Financing and as otherwise
determined by the Carlyle Member.

“Net Operating Income” means, with respect to any period and any Project, the
amount by which Operating Revenues exceed Operating Expenses for such period as
determined by the Uniform System.

“Operating Expenses” means, for any period, the current obligations of a Venture
with respect to a particular Project and of the Company with respect to such
Project for such period, determined in accordance with sound accounting
principles and applicable to hotels, consistently applied, for operating
expenses of the Project (including without limitation any fees paid to the
Property Manager), and for working capital and reserves established, to the
extent required by the Carlyle Member, and actually funded. Operating Expenses
shall not include debt service on any Financing or any non-cash expenses such as
Depreciation or amortization as determined by the Uniform System. Operating
Expenses not attributable to any particular Project shall be allocated among the
Series pro rata, based on the aggregate Capital Contributions made with respect
to each Series as of the date of such allocation, unless the Carlyle Member
reasonably determines another method of allocation which is permissible under
Section 18-215 of the Act.

“Operating Revenues” means, for any period, the gross cash receipts of a Venture
arising from the operation of a particular Project and the Company with respect
to such Project arising during such period, including, without limitation,
proceeds from rents from the leasing of retail space, parking receipts, hotel
receivables, interest and dividends earned on deposit accounts and other
approved investments of the Venture, proceeds of any business interruption or
rental loss insurance maintained by the Company, and amounts released by the
Company from reserves (including, without limitation, those funds released to
pay Operating Expenses) with the consent of the Carlyle Member, but specifically
excluding (i) Net Financing Proceeds, and (ii) any Capital Contributions and
Special Capital Contribution made by any of the Members.

“Operating Shortfall Contributions” means, with respect to such Series, the
Capital Contributions used to pay for Operating Shortfalls.

“Operating Shortfall Sharing Ratios” means with respect to a given Series, the
Capital Sharing Ratios for such Series.

“Operating Shortfalls” means with respect to a given Project, any working
capital shortfalls at a Project which are the result of any negative Net
Operating Income generated by such Project to the extent in excess of any
negative Net Operating Income that is set forth in the Project Operating Budget
approved by the Carlyle Member and except to the extent of any applicable
reserves set forth in such Project Operating Budget which may be used to cover
such shortfall and are permitted to be used pursuant to the extent permitted
under this Agreement and any Financing loan documents or other applicable
Venture Documents.

“Other Costs” means, with respect to any given Project, any and all expenditures
(including but not limited to any commissions) of the Company, either directly
or through the applicable Venture, reasonably required for the leasing,
operation and Financing of the Project.

 

8



--------------------------------------------------------------------------------

“Owner” means MHI/Carlyle Hotel Investment Program I, L.L.C., a Delaware limited
liability company.

“Owner Capital Contributions” means all “Capital Contributions” (as such term is
defined in the Owner Operating Agreement) to the Owner.

“Owner Construction Cost Overrun Contributions” means all “Construction Cost
Overrun Contributions” (as such term is defined in the Owner Operating
Agreement) to the Owner.

“Owner Distributions” means all “Distributions” (as such term is defined in the
Owner Operating Agreement) by the Owner.

“Owner Operating Agreement” means that certain Limited Liability Company
Operating Agreement of MHI/Carlyle Hotel Investment Program I, L.L.C dated as of
even date herewith between the Carlyle Member and MHI Hotel Investments Holdings
LLC, a Delaware limited liability company.

“Owner Special Capital Contributions” means all “Special Capital Contributions”
(as such term is defined in the Owner Operating Agreement) to the Owner.

“Owner Venture” shall mean each separate limited liability company formed by the
Owner, for the purpose of owning each Project and leasing it to a Venture.

“Partner Nonrecourse Debt” has the meaning ascribed to it in Regulations
Sections 1.704-2(b)(4) and 1.752-2.

“Partner Nonrecourse Debt Minimum Gain” has the meaning ascribed to it in
Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning ascribed to it in Regulations
Section 1.704-2(i)(2).

“Partnership Minimum Gain” has the meaning ascribed to it in Regulations
Section 1.704-2(d).

“Person” means an individual or entity.

“Proceeding” has the meaning ascribed to it in Section 4.11.

“Profits” and “Losses” mean, for each taxable year or other period and computed
separately for each Series and for the Company as a whole, an amount equal to
the taxable income or loss for the year or other period, determined in
accordance with Section 703(a) of the Code (including all items of income, gain,
loss or deduction required to be stated separately under Section 703(a)(1) of
the Code), with the following adjustments:

(1) any income that is exempt from federal income tax and not otherwise taken
into account in computing Profits or Losses will be added to taxable income or

 

9



--------------------------------------------------------------------------------

loss;

(2) any expenditures described in Section 705(a)(2)(B) of the Code or treated as
Section 705(a)(2)(B) expenditures under Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses, will be subtracted from taxable income or loss;

(3) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Gross Asset Value of the property, notwithstanding
that the adjusted tax basis of the property differs from its Gross Asset Value;

(4) in lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or loss, there will be taken into
account Depreciation for the taxable year or other period;

(5) any items which are specially allocated under Section 8.3(b) will not affect
calculations of Profits or Losses; and

(6) if the Gross Asset Value of any asset is adjusted under Section 8.2(b) or
8.2(c), the adjustment will be taken into account as gain or loss from
disposition of the asset for purposes of computing Profits or Losses.

“Program Agreement” means the Program Agreement among the Carlyle Member, the
MHI Member and the Company of even date herewith, as it may be amended from time
to time in accordance with its terms.

“Project” means any hotel project leased to a Venture.

“Project Loan” means any secured or unsecured loan to be made to a Venture to
finance, in part, the leasing of a Project, and any modification or amendment
thereof.

“Project Operating Budget” means the budget for each Project owned by a Venture,
setting forth the estimated capital and operating expenses and revenue of the
Venture which owns such Project for the then current calendar year and the
immediately succeeding calendar year, or the immediately succeeding two calendar
years, as the context requires, and for each month and each calendar quarter of
said calendar years.

“Project Team” shall mean with respect to any given Project, the Property
Manager and the general manager of the hotel (or equivalent).

“Promote Distributions” means any and all Distributions made to the MHI Member
pursuant to Section 7.2(e)(1) based on the MHI Promote Percentage.

“Property Management Agreement” has the meaning ascribed to it in the Program
Agreement.

“Property Manager” has the meaning ascribed to it in the Program Agreement.

 

10



--------------------------------------------------------------------------------

“Regulations” means the regulations promulgated by the United States Department
of the Treasury pursuant to and in respect of provisions of the Code. All
references herein to sections of the Regulations shall include any corresponding
provisions of succeeding, similar substitute proposed or final Regulations.

“Required CP Amount” has the meaning for such term set forth in Section 7.5.

“RevPAR” means, for any period, the average daily room occupancy rate (expressed
as a dollar amount) determined by dividing (i) the total over-night room
revenues for such period earned and collected by the applicable Venture, by
(ii) the product of (A) total number of calendar days in such period, times
(B) the total number of available hotel rooms in the applicable Project.

“Scope Changes” means any volitional modification to a Project in the nature of
an upgrade or other enhancement in the quality of, or in the nature of a
downgrade in the quality of, such Project as shown in the drawings and
specifications included in the Business Plan for such Project, for aesthetic,
marketing, cost-saving or other reasons.

“Secured Obligations” has the meaning for such term set forth in Section 6.5(c).

“Secured Party” has the meaning for such term set forth in Section 6.5(c).

“Securitization” has the meaning for such term set forth in Section 11.5.

“Series” has the meaning for such term set forth in Section 2.7.

“Series Capital Account” has the meaning ascribed to such term in Section 8.1.

“Sims Family” means any brother of Andrew Sims.

“Special Capital Contribution” has the meaning for such term set forth in
Section 6.5(b).

“Special Return” means an amount of money sufficient for the Contributing
Members to achieve, to the date of payment thereof to the Contributing Members,
an Internal Rate of Return on the Special Capital Contributions made by such
Contributing Members (as if the Special Capital Contributions were the only
applicable “Capital Contributions” and the amounts paid to the Contributing
Members pursuant to Section 7.2(a), 7.2(b) and 7.4 are the only applicable
“Distributions” used in such Internal Rate of Return) equal to the greater of
(i) the Company IRR or (ii) twenty-five percent (25%).

“Termination Event” has the meaning ascribed to it in the Program Agreement.

“Third-Party Property Manager” has the meaning ascribed to it in the Program
Agreement.

“Transfer” has the meaning ascribed to it in Section 9.1.

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,

 

11



--------------------------------------------------------------------------------

Ninth Revised Edition, 1996, as adopted by the American Hotel and Lodging
Association and all future amendments and supplements thereto approved by the
Carlyle Member.

“Venture” means each of the Delaware limited liability companies formed by the
Company for the leasing of a Project and which shall be governed by the Venture
Agreements. “Ventures” refers to every Venture which has been established. The
sole member of each Venture shall be the Company or, as may be required in
connection with any Financing with respect to a Venture, a newly formed single
purpose Delaware limited liability company which shall be a wholly owned
subsidiary of the Company and which shall be governed by the Venture Agreements.

“Venture Agreements” shall have the meaning ascribed to such term in the Program
Agreement.

“Venture Documents” shall have the meaning ascribed to such term in the Program
Agreement.

“Venture Lease” means a lease of a Project from an Owner Venture to a Venture.

ARTICLE 2

ORGANIZATIONAL MATTERS; PURPOSE; TERM

Section 2.1 Formation of Company. The Company was organized as a Delaware
limited liability company on                     , 2007 by the filing of a
certificate of formation for the Company under the Act (as may be modified from
time to time as herein provided, the “Certificate”), which Certificate was
executed and delivered by Stacy M. Rosenthal as an “authorized person” within
the meaning of the Act.

Section 2.2 Name. The name of the Company is “MHI/Carlyle Hotel Investment
Program I, L.L.C.” and all Company business shall be conducted in that name or
such other name as the Carlyle Member and the Managing Member approve.

Section 2.3 Registered Office; Registered Agent; Principal Office. The
registered office and the registered agent of the Company in the State of
Delaware shall be as specified in the Certificate or as hereinafter designated
by the Carlyle Member and reflected in an amendment to the Certificate. The
principal office of the Company and the principal place of business shall be at
c/o MHI Hospitality Corporation, 4801 Courthouse Street, Suite 201,
Williamsburg, Virginia 23188 or such other location proposed by the Managing
Member and approved by the Carlyle Member.

Section 2.4 Foreign Qualification. Before the Company conducts business in any
jurisdiction other than Delaware, the Managing Member shall cause the Company to
comply with all requirements necessary to qualify the Company as a foreign
limited liability company in that jurisdiction. At the request of the Managing
Member, with the approval of the Carlyle Member, each Member shall execute,
acknowledge, swear to and deliver all certificates and other instruments
conforming with this Agreement that are necessary or appropriate to qualify,
continue, or terminate the Company as a foreign limited liability company in all
jurisdictions in which the Company may conduct business.

 

12



--------------------------------------------------------------------------------

Section 2.5 Purpose and Scope. The purpose and scope of the Company’s activities
are strictly limited to the leasing and operating of the Projects from the Owner
Ventures and operating the Projects, financing the foregoing activities; and
performing all other activities reasonably necessary or incidental to the
furtherance of such purposes.

Section 2.6 Term. The Company shall commence on the effective date of the
Certificate and shall have perpetual existence unless sooner dissolved and
terminated as herein provided.

Section 2.7 Series. The Members intend hereby to establish separate series of
interests in the Company pursuant to Section 18-215 of the Act (each, a
“Series”). Each such Series shall represent the assets and liabilities of the
Company related to a particular Venture and the Project owned by such Venture.
Each Member shall be a Member of each Series; the Members, and their respective
Capital Sharing Ratios, of each Series is more particularly shown on Schedule 1
attached hereto, which will be updated from time to time by the Managing Member
each time a new Series is added to the Company by its formation of a Venture and
acquisition of a Project or there is a change in the Capital Sharing Ratios of
any Series or the Members making up such Series, and a copy of such updated
Schedule 1 shall be delivered by the Managing Member to the Carlyle Member. The
Members agree that the debts, liabilities and obligations incurred, contracted
for or otherwise existing with respect to a particular Series shall be
enforceable only against the assets of such Series, and not against the assets
of the Company generally or the assets of any other Series. Notwithstanding any
other provision hereof, separate and distinct records shall be maintained with
respect to each Series, and the assets associated with each Series shall be held
and accounted for separately from the other assets of the Company or any other
Series thereof. If there is any Capital Contribution, property or other asset of
the Company, or any income, earnings, profits, proceeds, funds, payments,
liabilities, expenses, costs, charges or reserves of the Company which are not
readily identifiable as belonging to any particular Series, the Carlyle Member
shall allocate them among the Series pro rata based upon the aggregate Capital
Contributions contributed in respect of each Series and anything so allocated to
a particular Series thereafter shall be held by the Company solely with respect
to such Series.

Section 2.8 Ventures. The Members acknowledge and agree that each Project will
be directly leased by a separate Venture rather than directly by the Company.
Notwithstanding anything in this Agreement to the contrary, the Member or
Members who have the power to control any action, decision or other matter on
behalf of the Company pursuant to the terms and conditions of this Agreement,
shall have the same power and control rights with respect to any such action,
decision or other matter on behalf of any Venture of the Company, including,
without limitation, the formation, terms of ownership and disposition of such
Venture; provided that no ownership interest in any Venture shall be held by any
Person other than as described in the definition of “Venture” without the prior
written consent of the MHI Member and the Carlyle Member.

Section 2.9 Members. The initial Members of the Company are the Carlyle Member
and the MHI Member, each of which is admitted to the Company as a Member as of
the date hereof.

ARTICLE 3

 

13



--------------------------------------------------------------------------------

RIGHTS OF MEMBERS

Section 3.1 Information. In addition to the other rights specifically set forth
in this Agreement, each Member is entitled to the following information as to
the Company and each Venture: (a) true and full information regarding the status
of the business and financial condition of the Company; (b) promptly after
becoming available, a copy of the Company’s federal, state and local income tax
returns for each year; (c) a current list of the name and last known business,
residence or mailing address of each Member; (d) a copy of this Agreement, the
Certificate, and all amendments to such documents; (e) true and full information
regarding the amount of cash and a description and statement of the agreed value
of any other property or services contributed by each Member and which each
Member has agreed to contribute in the future, and the date on which each became
a Member; and (f) other information regarding the affairs of the Company to
which that Member is entitled under the Act (including, without limitation, all
Company books and records). Under no circumstances shall any information
regarding the Company or its business be kept confidential from any Member.

Section 3.2 Liability to Third Parties. No Member shall be liable for the debts,
obligations or liabilities of the Company, except to the extent required by law
or as otherwise expressly provided herein.

Section 3.3 Withdrawal. No Member may withdraw from the Company except in
connection with a permitted assignment of its Membership Interest or with the
consent of all of the other Members.

ARTICLE 4

MANAGEMENT OF COMPANY

Section 4.1 Management.

(a) In General.

(1) Subject to the provisions of this Agreement, including Sections 4.1(a)(6),
4.1(a)(7) and 4.1(b) below, the management and control of the Company,
including, without limitation, sole authority to take all actions of the Company
under this Agreement or any agreement with the Managing Member or its
Affiliates, including enforcement on behalf of the Company of this Agreement or
any agreement with the Managing Member or its Affiliates, shall be vested
exclusively in the Carlyle Member. Without limiting the generality of the
foregoing, and subject to the provisions of this Agreement, the Carlyle Member
shall have the authority to execute any and all documents on behalf of the
Company and any party dealing with the Company shall be entitled to rely on such
authority.

(2) Except as otherwise provided herein, no Member shall have the right to, and
no Member shall, take part in the management or affairs of the Company or have
the power to act for, or bind, the Company in any way.

(3) Each Member agrees that, except as otherwise expressly provided herein and
to the fullest extent permitted by applicable law, the approval of any proposed
action of or relating to the Company by the Carlyle Member or the Managing
Member as provided

 

14



--------------------------------------------------------------------------------

herein shall bind the Company and shall have the same legal effect as the
approval of each Member of such Company action.

(4) Except as otherwise expressly provided herein, neither the Carlyle Member
nor the MHI Member shall be liable, responsible or accountable in damages or
otherwise to the Company or to any other Member for (a) any act performed within
the scope of the authority conferred on such Member by this Agreement except for
the fraud, breach of this Agreement, gross negligence or willful misconduct of
such Member in carrying out its obligations hereunder, (b) such Member’s failure
or refusal to perform any act, except those expressly required by or pursuant to
the terms of this Agreement, (c) such Member’s performance of, or failure to
perform, any act on the reasonable reliance on advice of legal counsel to the
Company, or (d) the negligence, dishonesty or bad faith of any agent, consultant
or broker of the Company or any Venture selected, engaged or retained by such
Member in good faith.

(5) The final Business Plan for the Company and any Project, and the selection
of the Project Team, as well as the removal or replacement of any member
thereof, shall require the consent of the Carlyle Member and, for so long as
there has not been a Default Trigger Event, the Managing Member.

(6) Notwithstanding the applicable Business Plan or termination or assignment of
any Venture Lease by the Venture in connection with the sale or disposition of
the Property by the Owner Venture, decision making authority with respect to the
sale or disposition of any Project by any Venture shall be vested solely in the
Carlyle Member; subject, however, to the MHI Member’s right of first offer with
respect to the Project on the terms and conditions set forth in the Owner
Operating Agreement.

(7) Notwithstanding the applicable Business Plan, decision making authority with
respect to the financing of any Project by any Venture or of the Company itself
shall be solely vested in the Carlyle Member; provided that no Project Loan
shall be provided by the Carlyle Member or an Affiliate without the prior
approval of the MHI Member unless a Default Trigger Event has occurred in which
case no such approval shall be required.

(b) Managing Member. The Members hereby appoint the MHI Member as the initial
Managing Member. The Managing Member shall have the responsibility and authority
for the management of the day to day affairs of the Company and the Ventures and
for the acquisition, redevelopment, renovation, repositioning, leasing and
operation of the Projects, in each case subject to and in compliance with the
applicable Business Plans and Project Operating Budgets, except where (1) the
Carlyle Member’s approval is required under this Agreement, (2) the approval of
all Members is required under this Agreement, (3) the approval of any of the
Members is expressly required by a non-waivable provision of applicable law, or
(4) otherwise provided under this Agreement. The duties of the Managing Member
shall include but shall not be limited to:

(1) Asset managing each Project, enforcing on behalf of the applicable Venture
any and all agreements entered into by the Company or the Ventures, and
assisting the Property Manager for each Project in managing the Project and
ensuring the compliance of the

 

15



--------------------------------------------------------------------------------

Project with applicable law;

(2) Causing the Company to maintain all required or appropriate insurance
coverage for or in connection with the operation of each Project;

(3) Preparing and maintaining financial records with respect to the Company and
each Project, as required by this Agreement and any applicable Financing;

(4) Complying with, and causing the Company and each Venture to comply with, all
of the terms and provisions of any Financing, subject to coordination with the
Carlyle Member for loan compliance issues requiring the consent of the Carlyle
Member hereunder; and

(5) Implementing, and causing each Project to be operated in accordance with the
applicable Business Plan and Project Operating Budget, as required by this
Agreement, and signing on behalf of the Company all documents required in
connection with the foregoing to the extent authorized to do so under the terms
of this Agreement.

(c) Carlyle Major Decisions. Except as otherwise specifically provided herein,
in discharging the limited duties and authority delegated to the Managing Member
pursuant to Section 4.1(b), no action shall be taken, sum expended, or
obligation incurred by the Managing Member or the Company regarding the matters
described below (the “Carlyle Major Decisions”) unless it has been proposed or
approved by the Carlyle Member:

(1) regarding entry into any Venture Lease, any Project Loan or other Financing,
any lease of any portion of any Project that does not meet the leasing
parameters of the Business Plan or modification of any lease of any Project
(except to the extent such modification is contemplated by or does not conflict
with the lease parameters specified in the Business Plan for the Project
approved by the Carlyle Member); provided, however, in the event any Financing
is inconsistent with the terms described on Schedule 11.1 attached hereto, such
Financing shall also require the approval of the MHI Member unless a Default
Trigger Event has occurred in which case no such approval shall be required;

(2) making of any expenditure or incurrence of any obligation by or for the
Company or any Venture which is not provided for in a Project Operating Budget
or otherwise permitted to be incurred under the applicable Property Management
Agreement other than (x) increased insurance costs, taxes, utility costs and
debt service payments, or (y) with respect to any Venture, that when added to
all other expenditures for that Venture in any Fiscal Year, would not result in
either (i) any one line item in the applicable approved Project Operating Budget
being exceeded by the greater of (A) $5,000 or (B) ten percent (10%) of that
particular one line item, or (ii) the aggregate Operating Expenses for the
Project being exceeded by five percent (5%) or more of the aggregate Operating
Expenses for the Project set forth in the approved Project Operating Budget;
however, if emergency repairs to any Project are necessary to avoid imminent
danger of injury, or immediate loss of business, or material damage to such
Project or to an individual, the Managing Member may make such expenditures as
may be necessary to alleviate such situation even if such expenditures are not
provided for, or exceed the amount provided for, in a Project Operating Budget,
and shall promptly notify the Carlyle

 

16



--------------------------------------------------------------------------------

Member of the event giving rise to such repairs and the actions taken with
respect thereto;

(3) the taking and making of any and all decisions, determinations, elections,
consents and other actions or inactions to be made by the Company or any Venture
under this Agreement or otherwise, with respect to any Developer Affiliate
Agreement, including, without limitation, any such action or inaction with
respect to the extension, renewal, amendment, modification, termination or
enforcement of any Developer Affiliate Agreement, except as otherwise expressly
provided in such Developer Affiliate Agreement that has been entered into by the
Carlyle Member acting on behalf of the Company or any Venture. In furtherance of
the foregoing, (i) any party to any Developer Affiliate Agreement other than the
Company shall not be authorized or permitted to rely on any action, directive or
inaction of the Managing Member as authorization, consent or approval on the
part of the Company or any Venture with respect to any action of the Company
under such Developer Affiliate Agreement, notwithstanding that the Managing
Member otherwise may be authorized to take such action on the Company’s or
Venture’s behalf under the terms of this Agreement or any other agreement or
document signed by the Company, any Venture or any Carlyle Realty Affiliate,
(ii) except with respect to the Property Management Agreement with MHI Hotels
Services, LLC, if the MHI Member is the Non-Funding Party under Section 6.5
hereof, notwithstanding the terms of any Developer Affiliate Agreement to the
contrary, any payments required to be made by the Company or any Venture to the
MHI Member or any of its Affiliates under such Developer Affiliate Agreement
shall instead be applied to the repayment of any outstanding Special Return, and
such application shall not constitute a default by the Company under such
Developer Affiliate Agreement and, for all purposes of such Developer Affiliate
Agreement, shall be deemed received by the MHI Member and/or its Affiliate
thereunder otherwise entitled to such payment, and (iii) if the MHI Member is in
default under this Agreement after any applicable notice and cure (if any), then
the Company or applicable Venture may terminate, without incurring any penalty,
fee or other liability whatsoever, any or all service agreements with the MHI
Member’s Affiliates, and all such Developer Affiliate Agreements must contain
such a provision);

(4) the establishment of any operating reserves necessary or advisable for the
Company or any Venture, and the timing and amount of any Distributions by the
Company;

(5) the determination and approval of the terms and conditions of all Company
and Venture borrowings and other Financings (including, without limitation, any
Project Loan) and the identity of the lender thereof, any amendment to any
approved loan documents, and any guaranties or indemnities made by the Company
or any Venture in connection therewith; provided, however, in the event any
Financing is inconsistent with the terms described on Schedule 11.1 attached
hereto, such Financing shall also require the approval of the MHI Member unless
a Default Trigger Event has occurred in which case no such approval shall be
required;

(6) the execution, material amendment, material modification or clarification or
termination of any Material Business Agreement;

(7) regarding the operations of a Project, approval of: material third

 

17



--------------------------------------------------------------------------------

party agreements, construction contracts, and brokerage agreements, including,
specifically, approval of all Affiliates of the MHI Member as contractors,
subcontractors or service providers; zoning changes; any ground lease or master
lease, easement, restrictive covenants, reciprocal operating agreement,
cross-easement agreement, similar agreements or any amendments thereto, or any
matters relating to material casualties affecting the Project; any material
condemnation or eminent domain proceeding affecting the Project; and all matters
relating to the Project’s compliance with environmental, health, access and
other applicable laws which in respect of any of the foregoing requires action
by the Company or Venture;

(8) regarding all leases and licenses of any space in a Project, approval of the
form of lease or license agreements, minimum and maximum length of lease terms,
brokerage commissions, credit standing of tenants, the form of tenant estoppel
certificates, the form of subordination, nondisturbance and attornment
agreements, the approval, amendment or extension of each lease (including tenant
improvements and leasing commissions) that does not conform to approved leasing
guidelines, and the approval, amendment or extension of any lease or the
acceptance, cancellation or surrender of any lease or the forgiveness or release
of any lease covenant or requirement;

(9) the approval of any Scope Changes or any other amendment or modification of
the Business Plan with respect to a Project;

(10) in the event that a Property Manager is terminated for cause or as
otherwise permitted by the terms of this Agreement, the hiring of any
replacement Property Manager and the determination of the terms and conditions
of the Property Management Agreement between the Company and such replacement
Property Manager, with compensation to be at reasonable market rates or the same
as provided under the prior Property Management Agreement;

(11) taking of any material legal action and any determination or act to settle
any such material legal action and selecting legal counsel;

(12) entering into, or amending, modifying or waiving any provision of, any
agreement with the Managing Member or any Affiliate thereof;

(13) regarding any environmental matter relating to any Project, including
selection of environmental consultants and adoption or implementation of any
operation and maintenance program or any other program to remove or otherwise
remediate hazardous materials;

(14) any other action or inaction which, considered before the taking thereof,
could be reasonably expected to have a material adverse effect on the Company
business or assets.

The Carlyle Member acknowledges and agrees that it will at all times discuss and
collaborate with the Managing Member in connection with all Carlyle Major
Decisions; provided, however, that in the event of any disagreement between the
Carlyle Member and the Managing Member on how to proceed with respect to any of
the Carlyle Major Decisions, the

 

18



--------------------------------------------------------------------------------

Carlyle Member’s decision shall control. The Carlyle Member shall, within a
reasonable period of time, inform the MHI Member of any Carlyle Major Decision
and the Carlyle Member shall use commercially reasonable efforts to discuss and
collaborate with the MHI Member in connection with any proposal by the MHI
Member relating to a Carlyle Major Decision within ten (10) business days of
such matter being submitted in writing to the Carlyle Member. Notwithstanding
the foregoing, the Carlyle Member shall not be obligated to make a final
determination with respect to any Carlyle Major Decision within such ten
(10) business day period and any such determination shall be made by the Carlyle
Member in accordance with the procedures set forth herein or in the Program
Agreement with respect thereto.

(d) Performance by the Managing Member. The Managing Member shall discharge its
duties in a good and proper manner as provided for in this Agreement. Without
limiting the generality of the foregoing, the Managing Member, on behalf of the
Company, shall (i) in good faith use commercially reasonable efforts to
implement all directives and decisions of the Carlyle Member consistent with
this Agreement and the Program Agreement, (ii) in good faith use commercially
reasonable efforts to conduct the aspects of the business and affairs of the
Company and the Ventures delegated to it pursuant to Section 4.1(b) in
accordance with good industry practice and this Agreement, subject to
Section 4.1(c), and (iii) promptly provide the Carlyle Member with copies of all
material correspondence and other communications, including without limitation,
(a) any material governmental notices or other correspondence sent or received
with respect to the Company, any Venture or any Project, and any reports,
default notices or other material communications sent or received relating to a
Material Business Agreement, and (b) any material correspondence or
communications delivered to or received from the lender under any Financing, the
franchisor under any franchise or license agreement, the property manager or the
hotel operator under any property management or hotel management agreement, or
any general contractor, architect, engineer or attorney in connection with the
work being performed by such person on behalf of any given Project or Venture or
the Company as a whole as and when the same are delivered or received (and the
Carlyle Member will provide the Managing Member with copies of such material
correspondence received by the Carlyle Member), and (iv) keep the Carlyle Member
informed of all proposed or contemplated decisions or actions of the Company
that may require the approval of the Carlyle Member pursuant to the terms of
this Agreement. Promptly following any request therefor by the Carlyle Member,
the Managing Member shall deliver to the Carlyle Member a counterpart copy of
any agreement, certificate or other document executed and delivered by the
Managing Member in the name of or on behalf the Company, pursuant to a right to
do so granted in this Agreement, and shall otherwise make available to the
Carlyle Member for copying and inspection all of the books and records of the
Company that are in the possession or control of the Managing Member. The
Managing Member shall devote sufficient time to perform its duties hereunder in
accordance with industry practice for similar hotel and hospitality related
projects and this Agreement. In addition to and without limiting the generality
of the foregoing:

(1) For so long as the MHI Member is the Managing Member, each of Andrew Sims
and David Folsom shall devote a sufficient portion of his professional time and
efforts to the Company and each of the Ventures to discharge the
responsibilities of the Managing Member in a manner consistent with good
industry practice and this Agreement and the Program Agreement and at all times
sufficient to carry out the approved Business Plan for each Project, and shall
be available if requested by the Carlyle Member to attend any regular or

 

19



--------------------------------------------------------------------------------

special meetings of the Members convened pursuant to Section 4.3 hereof. It is
contemplated that the MHI Member shall retain additional staff on an “as needed”
basis.

(2) If either of Andrew Sims or David Folsom (but not both) ceases to be
employed by or a principal of the MHI Member and its Affiliates for any reason,
the MHI Member shall engage a suitable, experienced and well qualified
replacement therefor (either as an employee or independent contractor) subject
to the Carlyle Member’s prior written approval.

(3) The Managing Member shall not delegate any of its rights or powers to
conduct the aspects of the business and affairs of the Company delegated to it
pursuant to Section 4.1(b) without the prior written consent of the Carlyle
Member.

Section 4.2 Budgets.

(a) Operating Budgets. Not less than thirty (30) days prior to the acquisition
of any Project, the Managing Member shall prepare an initial Project Operating
Budget (which shall be submitted to the Carlyle Member for approval) for the
period beginning with the anticipated acquisition of such Project and ending on
December 31 of the year in which the anticipated acquisition of such Project is
to occur unless such anticipated occupancy falls within 60 days prior to
December 31, in which case such Project Operating Budget shall cover the next
succeeding calendar year. Such initial Project Operating Budget may be refined
(based on information then available) as of the acquisition of a Project. If a
Project Operating Budget (as may be refined) is not approved by the Carlyle
Member by the acquisition of such Project, the Managing Member may incur
commercially reasonable expenses to operate such Project; however, no
expenditures shall be made for capital items, to any Affiliate of the Managing
Member (other than the management fee provided for in the approved Property
Management Agreement) or in connection with a Material Business Agreement which
has not been previously approved by the Carlyle Member, without the approval of
the Carlyle Member. Thereafter, the Managing Member shall deliver, by a date to
be reasonably determined by the Carlyle Member but not later than November 1 of
the preceding calendar year, to the Carlyle Member for approval (a) a proposed
Project Operating Budget for each Project for the ensuing calendar year, and
(b) a consolidated operating budget for all of the Projects for the ensuing
calendar year, which budgets may be revised from time to time. The Managing
Member may modify or amend a previously approved Project Operating Budget only
upon the prior written consent of the Carlyle Member which consent may be
withheld, conditioned or denied in the Carlyle Member’s sole discretion;
provided, however, that any operating shortfalls shown in any of the revised
budgets and not otherwise reserved for in the previous budget shall constitute
an Operating Shortfall.

(1) If the initial Project Operating Budget for any calendar year has not been
approved prior to the leasing and occupancy of the Project, the Company shall
continue to operate under the most recent pro forma Project Operating Budget
approved by the Carlyle Member pursuant to the Program Agreement, with such
adjustments as may be necessary to reflect changes in insurance costs, taxes,
utility costs and debt service payments; however, no payments or reimbursements
to the Managing Member or any of its Affiliates (other than the management fee
provided for in the approved Property Management Agreement) shall be made for
the period covered by the initial Project Operating Budget until a Project
Operating Budget

 

20



--------------------------------------------------------------------------------

for such period is approved, unless the Carlyle Member specifically consents
thereto in writing.

(2) If a Project Operating Budget for any subsequent calendar year has not been
approved by January 1 of that year, the Company shall continue to operate under
the respective Project Operating Budget for the previous year with such
adjustments as may be necessary to reflect deletion of non-recurring expense
items set forth on the previous Project Operating Budget and increased insurance
costs, taxes, utility costs, and debt service payments; however, no payments or
reimbursements to the Managing Member or any of its Affiliates (other than the
management fee provided for in the approved Property Management Agreement) shall
be made for that year until a Project Operating Budget for such year is
approved, unless the Carlyle Member specifically consents thereto in writing.
The absence of approval for a Project Operating Budget shall not affect
operations or payments to be made with respect to any other Project.

Section 4.3 Intentionally omitted.

Section 4.4 Default by the MHI Member.

(a) Each of the following events shall be deemed a material breach of this
Agreement by the MHI Member:

(1) if the MHI Member or any Affiliate of the MHI Member who has a material
relationship to a Project or Venture or the Company: (A) commits a felony, or
(B) commits fraud, intentional misrepresentation, recklessness or willful
misconduct with regard to the Company or a Venture or Project;

(2) the affairs and decisions of (x) the MHI Member, (y) the Property Manager
(if the Property Manager is an Affiliate of the MHI Member), or (z) any other
Affiliate of the MHI Member who is a party to any Developer Affiliate Agreement,
ceases to be managed, on a day to day basis, for any period of time, by one or
more of the MHI Principals, or any other Person approved by the Carlyle Member
in its sole and absolute discretion; unless, with respect to clause (z) only,
each of the following is true: (1) concurrently with the change in management of
the Affiliate of the MHI Member each Developer Affiliate Agreement with such
Affiliate thereafter becomes terminable by the Company (at the sole discretion
of the Carlyle Member) without penalty, premium or payment of any kind, and
(2) the Carlyle Member has been given prior written notice of such change in
management and information regarding the Persons thereafter managing such
Affiliate of the MHI Member;

(3) (A) the occurrence of any Transfer by the MHI Member in violation of
Section 9.1; or (B) the exercise of any default right or remedy by any
beneficiary of an Encumbrance on any Membership Interest of the MHI Member;

(4) if the MHI Member or any Affiliate of the MHI Member who has a material
relationship to a Project or Venture or the Company: (A) misapplies any funds
derived from a Project or Venture or the Company (including security deposits,
insurance proceeds and condemnation awards), unless the misapplication is not
intentional, the amount involved is not material and the MHI Member (or its
Affiliate) promptly provides restitution thereof; or (B) fails

 

21



--------------------------------------------------------------------------------

to maintain insurance as required by this Agreement or to pay any taxes or
assessments affecting the Project or Venture or the Company when due (unless the
Company or Venture has no funds to pay such insurance premiums, taxes or
assessments when due and the MHI Member has previously requested an Operating
Shortfall Contribution from the Members pursuant to an Anticipated Shortfall
Funding Notice for the noted purpose of paying such taxes or assessments when
due and the Carlyle Member has failed to approve and fund its portion of such
Operating Shortfall Contribution or with respect to the payment of any taxes or
assessments, the Carlyle Member determines to dispute same and to set aside a
reserve in the amount of such taxes or assessments in accordance with applicable
law);

(5) the Bankruptcy, liquidation or dissolution of (A) the Company (unless
consented to or caused by the Carlyle Member), or (B) the MHI Member;

(6) the failure by the MHI Member to make any Capital Contribution required to
be made by it under this Agreement or the failure by the MHI Member to make any
other material payment required to be made by it under this Agreement
(including, without limitation, any payment to be made by the MHI Member under
Sections 7.4, 7.5 and 7.7 below);

(7) any default or breach by the Company or a Venture under any Material
Business Agreement which gives a party to such agreement the right to exercise
remedies against the Company, the Venture or Project or the Company’s other
assets, other than (A) a default that arose materially from, directly or
indirectly, an affirmative act of or a refusal or failure to act (and such
action was expressly required or approved pursuant to the terms of this
Agreement) by the Carlyle Member or any other Carlyle Realty Affiliate, and
(B) a default which could not have been avoided or cured by the Company within
the required period even if the MHI Member had used its best efforts for the
benefit of the Company;

(8) the Company is in default or is unable to draw funds or receive advances
under any of the loan documents relating to a Financing (other than a default or
inability to draw funds or receive advances that arose materially from an
affirmative act of the Carlyle Member or any other Carlyle Realty Affiliate),
and a Financing lender has the right due to such default or non-funding event
to, and does in fact, exercise remedies against the Company, Venture or a
Project or the Company’s other assets or against any Carlyle Realty Affiliate
who is an obligor for any of the Financing, refuse to make any further advances
of funds under the Financing, and/or require the Company, Venture or any Carlyle
Realty Affiliate to provide additional collateral for the Financing; unless and
until either (A) the Financing lender has waived such default or other
non-funding event and has commenced funding the Financing to or on behalf of the
Company or Venture without exercising or retaining any other remedies against
the Company, Venture or any of the Company’s other assets or against any Carlyle
Realty Affiliate who is an obligor for any of the Financing (including requiring
the Company or any Carlyle Realty Affiliate to provide additional collateral for
the Financing), or (B) (1) the MHI Member has a reasonable basis for disputing
the Financing lender’s determination that the Company is in default or that a
non-funding event has occurred and is diligently pursuing such dispute with the
Financing lender, (2) the Financing lender has ceased exercising any rights or
remedies against the Company, the Property or any of the Company’s other assets
or against any of Carlyle Realty Affiliate who is an obligor for any of the
Financing for such default or non-funding event other than a continued failure
by the Financing lender to fund the Financing, and

 

22



--------------------------------------------------------------------------------

(3) less than sixty (60) days have passed since the MHI Member first acquired
notice of such default or non-funding event under the Financing and of the
Financing lender’s election or threat to exercise remedies with respect thereto;

(9) any person providing Credit Support who is not a Carlyle Realty Affiliate
causes the Company to be in default under any of the loan documents for a
Financing and the Financing lender has the right due to such default to, and
does in fact, make demand or exercise remedies against the Company, a Venture or
the Company’s other assets or against any Carlyle Realty Affiliate who is an
obligor for any of the Financing;

(10) any material or repetitive default by an Affiliate of the MHI Member under
any Developer Affiliate Agreement (and the continuation of such default beyond
the period for cure thereof, if any), other than (A) a default that arose
directly or indirectly from an affirmative act of or failure or refusal to act
(and such action was expressly required or approved pursuant to the terms of
this Agreement) by the Carlyle Member or any other Carlyle Realty Affiliate or
(B) a default under any Developer Affiliate Agreement for which the Developer
Affiliate Agreement can be terminated by the Company without any penalty or
premium;

(11) any breach by MHI Member of a representation or warranty set forth in the
Program Agreement or made by the MHI Member or one of its Affiliates in
connection with a specific Project; and

(12) the occurrence of any other material breach or default by the MHI Member
under the terms of this Agreement (i.e., a breach or default not specifically
identified and provided for in this Section 4.4(a)) or a Venture Lease (A) that
has a material adverse effect on the Company, a Venture or a Project and
(B) remedies for the breach of which are not otherwise specified and limited to
such specified remedies under the express terms of this Agreement.

(b) Upon the occurrence of any of the events set forth in Section 4.4(a) above,
the Carlyle Member shall send the MHI Member notice of the occurrence of such
event, stating the specific bad act or breach that has occurred and the Carlyle
Member’s required cure of such event (to the extent same is susceptible of being
cured). Upon receiving any such notice from the Carlyle Member, the MHI Member
shall have five (5) Business Days to cure or cause the Company to cure any
applicable breach that can be cured by the payment of money and ten
(10) Business Days to cure any other applicable breach which is capable of being
cured, provided that if such non-monetary breach is not reasonably susceptible
of being cured within said ten (10) Business Day period, but MHI Member
commences such cure within ten (10) Business Days of its receipt of notice of
such breach from the Carlyle Member and thereafter diligently pursues the same
using commercially reasonable efforts to do so, then said ten (10) Business Day
cure period shall be extended for such period as may be reasonably necessary in
order to allow a cure, up to, but not in excess of, ninety (90) days from the
date of the MHI Member’s receipt of notice of such breach from the Carlyle
Member. Notwithstanding the foregoing, the MHI Member acknowledges and agrees
that (A) a breach of Subsections 4.4(a)(i), (ii), (iii)(A), (v)(A), (v)(B) and
(x) shall not be capable of being cured and no cure period shall be applicable
thereto; (B) a breach of Subsection 4.4(a)(iv) shall not be capable of being
cured after the expiration of the

 

23



--------------------------------------------------------------------------------

applicable initial (5) Business Day or ten (10) Business Day cure period
applicable thereto even if it is a non-monetary breach that is not reasonably
susceptible of being cured within said ten (10) Business Day period; (C) a
breach of Subsections 4.4(a)(viii) and (ix) shall not be capable of being cured
and no cure period shall be applicable thereto from and after the time that a
written notice of default is received by the Company or Venture from the
Financing lender or its agent, and any uncompleted cure period for a breach of
Subsections 4.4(a)(viii) and (ix) shall end automatically at the time when a
written notice of default is received by the Company or a Venture from the
Financing lender or its agent; and (D) any such cure period shall be available
only (x) to the extent that such event is susceptible of being cured, (y) for so
long as such cure period does not exceed the corresponding cure period, if any,
applicable to such event which is contained in any of the then-applicable loan
documents for a Financing, and (z) on a one time basis only with respect to any
specific event. If the MHI Member fails to cure such event within the cure
period provided above, if any, or upon the occurrence of any such event
described above if a cure period is not applicable thereto, then a “Default
Trigger Event” shall be deemed to have occurred, and the Carlyle Member shall
send a notice to the MHI Member notifying the MHI Member that such Default
Trigger Event has occurred. Thereafter, the change in Distributions pursuant to
Section 7.2(e)(2) shall take effect, and the Carlyle Member shall have the
absolute right (but not the obligation) to take one or more of the following
actions: (1) (x) remove the MHI Member as the Managing Member of the Company (in
which case the MHI Member will no longer have any right to take part in the
management or affairs of the Company) or (y) remove the MHI Member’s authority
with respect to a particular Venture and related Project, (2) terminate any one
or more of the Developer Affiliate Agreements, and/or (3) exercise any remedies
available at law or equity against the MHI Member, in its capacity as a Member
and/or the Managing Member, or as otherwise provided in this Agreement with
respect to such Default Trigger Event.

(c) In addition to the other rights and remedies available to the Carlyle Member
and the Company for any default or breach of this Agreement by the MHI Member,
the Company (acting at the sole direction of the Carlyle Member) shall have the
right to withhold and escrow all payments owed by the Company to the Managing
Member or its Affiliates under any Developer Affiliate Agreement at any time
from or after the termination of such agreement pursuant to Section 4.4(b), and
to apply such escrow amounts against the damages owed by the MHI Member to the
Company or any of the other Members as a result of such breach or default by the
MHI Member. All unapplied amounts shall continue to be held in escrow until such
breach or default of the MHI Member has been fully cured by the MHI Member or by
the application of such amounts, or upon the dissolution and wrapping up of
Company affairs.

Section 4.5 Reimbursement of Member Expenses. The Carlyle Member shall be
reimbursed by the Company for all expenses actually incurred by it directly in
conjunction with the business and affairs of the Company (including travel and
entertainment expenses, telephone costs, and the like but excluding office
overhead, salaries, wages, benefits and the like incurred by the Carlyle Member)
up to a maximum amount of One Hundred Thousand Dollars ($100,000) per annum (the
“Annual Expense Cap”); provided, however, that such Annual Expense Cap shall be
reduced by the amount of funds reimbursed to the Carlyle Member by the Owner
during the corresponding time period for expenses incurred by the Carlyle Member
in conjunction with the business and affairs of the Owner under the terms of the
Owner Operating Agreement. Notwithstanding the reimbursement restrictions set
forth above in this Section 4.5, any costs and

 

24



--------------------------------------------------------------------------------

expenses incurred by the Carlyle Member in connection with (a) the formation of
and conducting its due diligence with regard to the Company or a particular
Venture or Project or (b) the business and affairs of the Company or each
Venture, to the extent not reimbursed under this Section 4.5 will be treated as
Initial Capital Contributions made by the Carlyle Member to the Company in
accordance with Section 6.1 below. The MHI Member shall be reimbursed by the
Company for all reasonable out-of-pocket expenses actually incurred by it
directly in conjunction with the business and affairs of the Company (including
travel and entertainment expenses, telephone costs, and the like) so long as
such expenses are provided for in the applicable Business Plan, Project
Operating Budget or otherwise approved by the Carlyle Member and so long as the
MHI Member is the Managing Member.

Section 4.6 Compensation of the Members. Except as otherwise specifically
provided herein or in the Program Agreement, no compensatory payment shall be
made by the Company to any Member for the services to the Company of such Member
or any member or employee of such Member. Without limiting the generality of the
foregoing, (i) any and all brokerage or sales commissions, finders fees or
similar compensation paid to the MHI Member or any Affiliate of the MHI Member,
in connection with the acquisition of any Project(s) shall inure solely to the
benefit of the Company, shall be promptly remitted to the Company by the MHI
Member or the applicable Affiliate, and shall not be deemed to be a Capital
Contribution of the MHI Member to the Company; and (ii) any and all fees or
compensation paid to the Carlyle Member or any Affiliate of the Carlyle Member,
in connection with the financing or acquisition of any Projects shall inure
solely to the benefits of the Company, shall be promptly remitted to the Company
by the Carlyle Member of the applicable Affiliate, and shall not be deemed to be
a capital contribution of the Carlyle Member to the Company.

Section 4.7 Intentionally omitted.

Section 4.8 Property Management Agreement. Each Venture that leases a Project
shall enter into a Property Management Agreement with a Property Manager
pursuant to the Program Agreement in the form attached to the Program Agreement
if the Property Manager is a MHI Property Manager or with respect to any
Third-Party Property Manager in form and substance acceptable to the Carlyle
Member.

Section 4.9 Intentionally omitted.

Section 4.10 Subordination of Management Fees. The management fees to be paid to
the MHI Property Manager pursuant to the Property Management Agreement for any
Project, shall at all times be subordinate to, and the payment thereof deferred
until payment in full of all debt service obligations with respect to the
Project Loan and any other loan or other indebtedness incurred with respect to
the applicable Project or Venture or the Company but only to the extent required
by the lender making such Project Loan. Without limiting the generality of the
foregoing, no management fees for any Project or the Company shall be paid
unless and until the payment thereof is permitted pursuant to the Financing
relating to that Project.

Section 4.11 Indemnification of Members by the Company. To the fullest extent
permitted by the Act: (1) the Company shall indemnify, defend and hold harmless
each Member who was, is or is threatened to be made a party to any threatened,
pending or completed action,

 

25



--------------------------------------------------------------------------------

suit or proceeding (“Proceeding”), any appeal therein, or any inquiry or
investigation preliminary thereto by reason of the fact that it is or was a
Managing Member or a Member; (2) the Company shall pay or reimburse each Member
for expenses incurred by it (A) in advance of the final disposition of a
Proceeding to which the Member was, is or is threatened to be made a party, and
(B) in connection with its or any of its agents’ appearance as a witness or
other participation in any Proceeding. The Company, by adoption of a resolution
of all of the Members (or as otherwise agreed in writing), may indemnify and
advance expenses to an officer, employee or agent of the Company to the same
extent and subject to the same conditions under which it may indemnify and
advance expenses to the Members under the preceding sentence. The provisions of
this Section 4.11 shall not be exclusive of any other right under any law,
provision of this Agreement, or otherwise. Notwithstanding the foregoing, this
indemnity shall not apply to actions constituting simple negligence (except as
provided in the succeeding sentence), gross negligence, willful misconduct or
bad faith, or involving a breach of this Agreement or the Program Agreement.
This Indemnity shall apply to actions constituting simple negligence only to the
extent that the Company actually receives payment of the proceeds of insurance
covering the liability of the Company for such negligence. The Company may
purchase and maintain insurance to protect itself, the Members, and any officer,
employee or agent of the Company, whether or not the Company would have the
power to indemnify such Person under this Section 4.11. This indemnification
obligation shall be limited to the assets of the Company and no Member shall be
required to make a Capital Contribution in respect thereof, except as determined
by the Carlyle Member in its sole discretion. In addition to the foregoing, but
subject to Article 11 below with respect to allocations of costs and liabilities
incurred in connection with any Credit Support being provided by the Members
and/or their Affiliates in connection with any Financing, the Company shall
indemnify each of the Members and their Affiliates (including each of the MHI
Principals) with respect to any Credit Support or any other guaranty or
indemnity which is given in connection with any Financing to the extent payment
of any payments required to be made by such Member or its Affiliate thereunder;
provided, however, that this indemnity shall not apply to actions constituting
gross negligence, willful misconduct or bad faith, or involving a breach of this
Agreement or the Program Agreement. For purposes of the preceding sentence any
“breach of this Agreement” excludes the payment obligations of the MHI Member
with respect to any Additional Capital Contributions or Special Capital
Contribution to the extent such Operating Shortfall Overruns have been funded by
Special Contributions.

Section 4.12 Indemnification by the Members. Each Member agrees to indemnify,
defend and hold harmless the Company and the other Members from any loss, claim,
damage or liability resulting from actions of such Member constituting gross
negligence, willful misconduct or bad faith, any breach of this Agreement or the
Program Agreement, or actions of such Member or its Affiliates taken outside the
scope of authority provided under this Agreement.

Section 4.13 Conflicts of Interest; Competition.

(a) Subject to provisions of this Section 4.13, the other express provisions of
this Agreement and the Program Agreement, each Member or Affiliate thereof may
engage in and possess interests in other business ventures of any and every type
and description,

 

26



--------------------------------------------------------------------------------

independently or with others, including ventures in competition with the
Company, with no obligation to offer to the Company or any other Member the
right to participate therein or to account therefor. No Member may engage in any
form of self-dealing, it being understood that any contractual arrangements
entered into by and between the Company and any Member or one of its Affiliates
shall require the prior written approval of the “non-interested” Member.

(b) Neither the MHI Member nor any Affiliate (including, without limitation, the
MHI Principals), any of the Sims Family, nor any of their respective Affiliates,
partner, member, or shareholder of the MHI Member, will engage, directly or
indirectly, in any capacity of any kind (whether as partner, member,
shareholder, director, employee, agent, consultant, advisor or otherwise,
however denominated), in the ownership, operation, leasing or management of any
hotel, condominium hotel or time share project (including any mixed-use project
involving a hotel or condominium hotel or timeshare) located within the same
geographic market area (determined by Smith Travel Research as the Primary
Competitive Set (as defined in the Program Agreement)) of any Project, or in any
other hotel fund without in each case the prior written consent of the Carlyle
Member, which consent may be granted or withheld by the Carlyle Member in its
sole but reasonable discretion. Notwithstanding the foregoing, the restrictions
and limitations of this Section 4.13(b) shall not apply to (but in each instance
excluding any of the MHI Principals or any of the Sims Family or any of their
respective Affiliates): (i) holders of partnership interests of MHI Hospitality
L.P.; (ii) holders of common stock of MHI Hospitality Corporation or to the
officers or directors of MHI Hospitality Corporation other than the MHI
Principals or Sims Family; and (iii) hotels and other lodging assets owned by or
subject to a purchase agreement with MHI Hospitality Corporation or any of its
Affiliates prior to the date the Carlyle Member gives Conditional Approval for a
given Project pursuant to the Program Agreement and disclosed in the Preliminary
Investment Package.

Section 4.14 Approval and Consent in Writing. Wherever this Agreement requires
the approval or consent of a Member, such approval or consent must be in writing
to be effective.

Section 4.15 Member Representatives. Whenever under the provisions of this
Agreement the approval of any Member is required or any Member is required to
take some action at the request of another Member, such approval or such request
shall be given for the Managing Member by its Authorized Representative and for
the Carlyle Member by its Authorized Representative; and any party to this
Agreement shall be authorized to act on any such approval or request. The
“Authorized Representative” of the Managing Member shall mean the individual or
individuals at the time designated to act on behalf of the Managing Member,
which initially shall be the MHI Principals in all respects and may hereafter be
changed at the sole discretion of the Managing Member (subject to any other
limitations set forth in this Agreement) to any other individual or individuals
designated by a written notice from the Managing Member to the Carlyle Member
specifying such individual or individuals who will thereafter constitute the
Authorized Representative of the Managing Member; and the “Authorized
Representative” of the Carlyle Member shall mean the individual or individuals
at the time designated to act on behalf of the Carlyle Member, which initially
shall be Hayden Jones with respect to all contact and delivery matters and Gary
Block or Hayden Jones with respect to all approvals and consents, and may
hereafter be changed at the sole discretion of the Carlyle Member (subject to
any other limitations set forth in this Agreement) to any other individual or
individuals designated by written notice thereof from the Carlyle Member to the

 

27



--------------------------------------------------------------------------------

Managing Member specifying such individual or individuals who will thereafter
constitute the Authorized Representative of the Carlyle Member.

ARTICLE 5

ACCOUNTING AND REPORTING

Section 5.1 Fiscal Year; Accounts; Reports.

(a) The fiscal year of the Company and each Venture shall be the calendar year.
The books of account of the Company and each Venture shall be kept and
maintained by the Managing Member on an accrual basis in accordance with
generally accepted accounting principles applied on a consistent basis
applicable to hotels using the Uniform System; provided, however, that any
annual audited financial statements and tax returns prepared by the Auditor for
the Company and any Subsidiary, including a duly completed K-1 for each Member
shall be prepared at the expense of the Company. The Managing Member shall
prepare a reconciliation of such books and records to cash receipts and
disbursements. The books of account shall be kept at the principal place of
business of the Managing Member, and shall at all times be available for
inspection by the Carlyle Member. Further, the Managing Member, at the Company’s
expense, shall prepare or cause to be prepared all required federal and state
Company and Venture tax filings, which returns shall be delivered to the Carlyle
Member within 90 days of calendar year end and timely filed with the appropriate
government agencies.

(b) The MHI Member, at its expense, except as otherwise noted, shall provide, or
cause to be provided, in a written format and on a computer file formatted as a
tab delimited Excel file using a layout determined by the Carlyle Member, the
following to each Member with respect to the Company and with respect to each
Project and each Venture:

(1) at the earliest practicable time, but in any event not later than ten
(10) days after the end of each calendar month the following:

(A) a balance sheet containing ending balances as of the current period and the
prior year-end;

(B) an income statement containing (i) actual operating performance vs. budgeted
operating performance, (ii) prior year actual operating results, for the current
period and the year-to-date, (iii) a narrative discussing major variances
between actual vs. budgeted performance, and (iv) occupancy percentage, average
daily rate and RevPAR;

(C) a cash flow statement in Microsoft Excel for the current year (actuals to
date and budget/forecast thereafter) that details net cash flow for the current
period and the year-to-date and that reconciles Net Operating Income with net
cash flow for each Project;

(D) a sources and uses statement of actual and projected cash flows for the
current year and subsequent years that are within the applicable Business Plan;
and

 

28



--------------------------------------------------------------------------------

(E) a detail of actual capital expenditures vs. budgeted capital expenditures
for the current period and the year-to-date, with a narrative discussing
variances between actual vs. budgeted capital expenditures for the current
period and year-to-date;

(F) any material governmental notices or other correspondence sent or received
with respect to the Company, any Venture or any Project and any reports, default
notices or other material communications sent or received during the prior month
relating to a Material Business Agreement if not previously delivered;

(G) a copy of all written reports produced by the Property Manager that discuss
historical or projected performance of the Property;

(H) a “STAR” report; and

(I) a statement of changes in Members’ equity containing a detail of Capital
Contributions, Distributions and income/loss allocations for each of the Members
and in total, for the current period and the year-to-date;

(2) at the earliest practicable time but in no event later than three
(3) Business Days prior to the execution thereof by the MHI Member, a copy of
each proposed modification of any Material Business Agreement;

(3) any such other written reports, records, statements or information provided
to the any franchiser or any Lender (or agent or servicer therefor) and not
otherwise furnished to the Carlyle Member under this Section 5.1; and

(4) such other written or electronic reports, records, statements or information
that may be reasonably requested by the Carlyle Member from time to time.

The Carlyle Member shall provide to the MHI Member a file layout identifying the
required fields for each Excel file. The MHI Member shall match, or shall cause
to match, at Company expense, its current system data fields to the appropriate
file layout and produce the applicable Excel files. Notwithstanding anything to
the contrary in this Agreement, the Carlyle Member may modify the required
fields or report formats from time to time at its sole discretion.

(c) At the earliest practicable time but in no event later than ninety (90) days
after the end of each Company fiscal year, annual audited financial statements
for the and tax returns for the Company and any Subsidiary, including (A) a duly
completed K-1 for each Member, prepared by the Auditor at the expense of the
Company, and (B) the reports described in Section 5.1(c)(1)(A) through (C),
audited at the expense of the Company by the Auditor, (C) from time to time, all
other information relating to each Venture and the Company and its business and
affairs reasonably requested by any Member.

(d) In addition (x) to the extent that any Project Loan provides for
disbursement of loan proceeds following the acquisition of a Project, the
Managing Member shall furnish to the Carlyle Member copies of all draw requests
under the Project Loan when submitted to the lender, together with any related
documentation, and (y) the Managing Member

 

29



--------------------------------------------------------------------------------

shall furnish to the Carlyle Member an unaudited statement of Cash Flow and an
unaudited statement setting forth the Profits and Losses of the Company and each
Venture for such fiscal year.

(e) Each Member, at its expense, may at all reasonable times during usual
business hours audit, examine, and make copies of, or extracts from, the books
of account, records, files, and bank statements of the Company and each Venture.
Such right may be exercised by any Member or by its designated agents or
employees.

Section 5.2 Bank Accounts. The Members shall open and maintain (in the name of
the Company) a special bank account or accounts in a bank or savings and loan
association, the deposits of which are insured, up to the applicable limits, by
an agency of the United States government, in which shall be deposited all funds
of the Company. The Members shall also open and maintain (in the name of each
Venture) a special bank account or accounts, similarly maintained and insured,
in which shall be deposited all funds of each respective Venture. Withdrawals
therefrom shall be made upon the signatures of such Persons as the Members shall
designate. Upon the Managing Member’s receipt of written notice of the
occurrence of a Default Trigger Event, the Managing Member and its account
designee shall no longer have the right or be permitted to access such accounts.

ARTICLE 6

CAPITAL CONTRIBUTIONS

Section 6.1 Initial Capital Contributions. Upon the approval of the Carlyle
Member to proceed with a Venture as contemplated by Section 2.5 of the Program
Agreement, the Members shall (subject to Sections 2.2(a) and (b) of the Program
Agreement) make the Capital Contributions for such Venture and corresponding
Series (“Initial Capital Contributions”) to the Company in accordance with their
respective Capital Sharing Ratios as contemplated by the Project Operating
Budget for the subject Project and Venture within five (5) Business Days of the
receipt of the request therefor made by the Managing Member accompanied by the
information required pursuant to Section 5.2 of the Program Agreement. In
addition, upon the execution of this Agreement, the Members shall make an
Initial Capital Contribution to the Company in an amount sufficient to reimburse
the Members for their due diligence costs, legal costs and other out-of-pocket
expenses incurred to third parties in connection with (a) the formation of the
Company (up to an aggregate of $50,000 for each of the Carlyle Member and the
MHI Member) and conducting its due diligence with regard to the Company and each
Venture and Project and (b) the business and affairs of the Company or each
Venture or Project, pursuant to, and subject to the limitations set forth in,
Section 4.5, which may be allocated by the Members among each of the Series. In
determining the amount of cash contributed by the Members pursuant to this
Section 6.1, each Member who has incurred and paid any of the foregoing costs
and expenses referenced in the previous sentence, and are not being reimbursed
by the Company, can credit its qualifying costs and expenses incurred under
Section 4.5 hereof (to the extent not reimbursed by the Company in accordance
with Section 4.5 and this Section 6.1) against the amount otherwise owed by such
Member under this Section 6.1, which amounts so credited shall be deemed to be
an Initial Capital Contribution to the Company made at the same time as any cash
payment made or otherwise required to be made by such Member to the Company
under this Section 6.1. Upon request, the Member being credited its costs
pursuant to

 

30



--------------------------------------------------------------------------------

this Section 6.1 shall provide reasonable supporting verification to the
Managing Member and the Carlyle Member for all costs for which any credit
against its cash Initial Capital Contributions is requested under this
Section 6.1.

The amount and contribution date of each Initial Capital Contribution
(including, without limitation, the amount and nature of each of the costs and
expenses funded by the Members and reimbursed pursuant to Section 6.1 or
credited against the amount of cash required to be contributed by such Members
pursuant to Section 6.1) shall be noted by the Managing Member in the books and
records of the Company promptly following its receipt by the Company, and a copy
of such notation shall be promptly delivered to the Carlyle Member along with an
updated list of all Capital Contributions made to and Distributions made by the
Company as of such date.

Section 6.2 Additional Capital Contributions.

(a) At any time after the Initial Capital Contributions have been funded to or
for the benefit of the Company with respect to a Series or for the general
benefit of the Company, the applicable Member shall make such additional cash
contributions to the Company as are determined and requested by the Carlyle
Member from time to time, in order for the Company to discharge its liabilities,
to protect its assets or to otherwise conduct its business, including, without
limitation, for funding any increase in the Operating Budget for a particular
Project approved by the Carlyle Member as part of a change in a Business Plan
(the “Additional Capital Contributions”), and the Managing Member shall have an
affirmative duty to promptly notify the Carlyle Member in writing of the need
for and the use of any such Additional Capital Contributions (such a notice
being hereinafter referred to as an “Anticipated Capital Funding Notice”).
Following the Carlyle Member’s receipt of an Anticipated Capital Funding Notice
the Carlyle Member shall make an independent determination, in its sole
discretion, whether or not to call for an Additional Capital Contribution based
on such Anticipated Capital Funding Notice, and the Managing Member shall fully
cooperate with the Carlyle Member with respect to such determination (including
promptly providing such information as is requested by the Carlyle Member). Once
the Carlyle Member determines that an Additional Capital Contribution is
required and should be made by the Members of one or more Series (whether due to
an Anticipated Capital Funding Notice or on its own initiative), the Carlyle
Member shall send all of the other Members of such Series a written request for
such Additional Capital Contributions, which shall include a reasonably detailed
description of the proposed use and purpose of such Additional Capital
Contributions, the reason why such funds are not expected to be available from
Net Cash Flow generated by such Venture or from Financing proceeds available to
such Venture or Series, and the date on which such Additional Capital
Contributions need to be made by the Members of such Series to the Company. All
Additional Capital Contributions shall be made, on or before the date therefor
specified in such request of the Carlyle Member, in accordance with each of the
Members respective Capital Sharing Ratios for such Series. Such Additional
Capital Contributions made by the Members of a Series shall constitute
additional Capital Contributions to the Company with respect to such Series.

(b) A failure by any Member of a Series to contribute any of its Additional
Capital Contributions as required by this Section 6.2 within fifteen
(15) Business Days after the date provided in the written request to the Members
as described in Section 6.2(a), shall constitute a default under this Agreement
entitling the Company and the other Members of such

 

31



--------------------------------------------------------------------------------

Series to exercise any and all rights and remedies that may be available under
this Agreement for a default, including, without limitation, those rights
specified in Section 6.5.

Section 6.3 Operating Shortfall Contribution.

(a) With respect to each Project and Series, each Member of such Series shall
make such additional cash contributions to the Company and Series as are
determined and requested by the Carlyle Member from time to time, in order for
the Venture corresponding to such Series to pay for any Operating Shortfalls
with respect to its Project (the “Operating Shortfall Contributions”). The
Managing Member shall have an affirmative duty to promptly notify the Carlyle
Member in writing of the need for and the use of any such Operating Shortfall
Contributions (such a notice being hereinafter referred to as an “Anticipated
Shortfall Funding Notice”). Following the Carlyle Member’s receipt of an
Anticipated Shortfall Funding Notice, the Carlyle Member shall make an
independent determination, in its sole discretion, whether or not to call for
Operating Shortfall Contributions based on such Anticipated Shortfall Funding
Notice, and the Managing Member shall fully cooperate with the Carlyle Member
with respect to such determination (including promptly providing such
information as is requested by the Carlyle Member). Once the Carlyle Member
determines that Operating Shortfall Contributions are required and should be
made by the Members of a Series (whether due to an Anticipated Shortfall Funding
Notice or otherwise on its own basis), the Carlyle Member shall so notify the
Managing Member and the Managing Member shall promptly thereafter (and in any
event no later than ten (10) days thereafter) send to the Carlyle Member a
written request for such Operating Shortfall Contributions, which shall include
a reasonably detailed description of the proposed use and purpose of such
Operating Shortfall Contributions, the reason why such funds are not expected to
be available from Net Cash Flow generated by such Venture or from Financing
proceeds available to such Venture or Series, and the date on which such
Operating Shortfall Contributions need to be made by the Members of such Series
to the Company. All Operating Shortfall Contributions shall be made, on or
before the date therefor specified in such request of the Managing Member, by
and between the MHI Member and the Carlyle Member in proportion to the Operating
Shortfall Sharing Ratios for all Operating Shortfalls for such Series.

(b) A failure by any Member to contribute any of its Operating Shortfall
Contributions as required by this Section 6.3 within five (5) Business Days
after the date provided in the written request to the Members as described in
Section 6.3(a), shall constitute a default under this Agreement entitling the
Company and the other Members to exercise any and all rights and remedies that
may be available under this Agreement for a default, including, without
limitation, those rights specified in Section 6.5.

Section 6.4 Intentionally omitted.

Section 6.5 Failure to Make Contributions.

(a) If any Member fails to contribute all or any portion of any required Capital
Contribution or Operating Shortfall Contribution when due, it shall be
considered a “Non-Funding Member” and shall be in default under this Agreement
and subject to all rights and remedies that the Company may have at law or in
equity against such Non-Funding Member, including, without limitation, the
rights and remedies set forth below in this Section 6.5.

 

32



--------------------------------------------------------------------------------

(b) The Company shall, upon notice to the Non-Funding Member, permit the Carlyle
Member (if the MHI Member is the Non-Funding Member), or the MHI Member (if the
Carlyle Member is a Non-Funding Member) (the “Contributing Member”), to advance
that portion of the required Capital Contribution or Operating Shortfall
Contribution that the Non-Funding Member has failed to timely contribute or pay,
as the case may be, and such amount so advanced by the Contributing Member shall
constitute a “Special Capital Contribution” (and a capital contribution for
Capital Account and income tax purposes, but shall not constitute a Capital
Contribution) and the Contributing Member shall be entitled to receive all
amounts required to be paid with respect thereto under Section 7.2(a) and 7.2(b)
of this Agreement, and the Contributing Member shall be entitled to such
payments before the Company makes any further payments to the Non-Funding Member
under this Agreement or to any Affiliate of the Non-Funding Member which is/are
a service provider to the Company (whether before or after dissolution of the
Company) under any Developer Affiliate Agreement. The Members acknowledge and
agree that no Special Capital Contribution shall constitute a waiver of a
default by the Non-Funding Member of its obligations hereunder.

Section 6.6 Return of Contributions. Except as expressly provided herein, no
Member shall be entitled to (a) the return of any part of its Capital
Contributions, Special Capital Contributions or Operating Shortfall
Contributions, (b) any interest in respect of any Capital Contributions, Special
Capital Contributions or Operating Shortfall Contributions, or (c) the fair
market value of its Membership Interest in connection with a withdrawal from the
Company or otherwise. Un-repaid Capital Contributions, Special Capital
Contributions and Operating Shortfall Contributions shall not be a liability of
the Company, any Venture, or of any Member; provided, however, that un-repaid
Special Capital Contributions shall remain a liability of the Non-Funding Member
to the extent not paid by the Company or otherwise pursuant to the terms of this
Agreement. No Member shall be required to contribute or lend any cash or
property to the Company to enable the Company to return any Member’s Capital
Contributions or Operating Shortfall Contributions except as provided in
Sections 7.4, 7.5, 7.6 and 7.7 below.

Section 6.7 Reserves. As required for payment of capital improvements to
Projects and other expenses or other liabilities by Ventures from time to time,
or as set forth in the Business Plan for any Project, the Carlyle Member may
establish reserves in such amounts as the Carlyle Member may reasonably
determine to be funded out of Capital Contributions, Operating Shortfall
Contributions, Operating Revenues or Capital Proceeds.

Section 6.8 Member Loans. Subject to the terms and conditions of any Financing,
if the Company shall have insufficient cash to discharge its liabilities, to
protect its assets or to otherwise conduct its business in accordance with the
Business Plan(s) then in effect, any one or more of the Members, with the mutual
approval of the Carlyle Member and the Managing Member, may advance such funds
for the Company on such terms and conditions as the lending Member, the Carlyle
Member and the Managing Member may agree upon. Each such advance shall
constitute a loan from such Member to the Company on such agreed upon terms and
shall not constitute a Capital Contribution.

Section 6.9 Balances. The Company’s books and records shall contain entries
indicating the aggregate amount of all Capital Contributions, Special Capital
Contributions, Operating Shortfall Contributions and loans made to the Company
and the Distributions and

 

33



--------------------------------------------------------------------------------

payments made by the Company thereon.

ARTICLE 7

DISTRIBUTIONS

Section 7.1 Distributions in General. Subject to the terms of Section 4.4(b),
the Managing Member shall cause the Company to make distributions to its Members
in accordance with the terms and conditions of this Article 7. Except as
expressly consented to by the Carlyle Member, the Managing Member shall
distribute, in accordance with Section 7.2, all Net Cash Flow monthly, and all
Capital Proceeds within five (5) days after the Company receives such Capital
Proceeds less any reserves which the Carlyle Member requires to be maintained.
To the extent that any Series (the “Creditor Series”) satisfies a debt,
liability, cost or other obligation on behalf of one or more other Series (the
“Borrower Series”) which may only occur with the consent of, or at the direction
of, the Carlyle Member, the Borrower Series shall promptly reimburse the
Creditor Series (without interest) for the Borrower Series’ allocable share (as
reasonably determined by the Managing Member and the independent accountants of
the Company, with the approval of the Carlyle Member) of such obligation, which
reimbursement amount shall be treated as cash and property received by the
Creditor Series instead of the Borrower Series for purposes of Section 7.2. This
may occur, for example, (i) if Properties leased by two or more Series are
pledged to cross-collateralize their respective Financings, and the release
price for any Property exceeds one hundred percent (100%) of any Series’
allocable portion of such Financing indebtedness, thereby reducing the
outstanding Financing amount owed by other Series upon the payment of the
release price for its Property, (ii) if Net Cash Flow from any Property is used
to pay the Operating Expenses, Financing Costs or other obligations of any other
Property or Series, (iii) if Property leased by a Series is sold for a price
that generates Capital Proceeds, which together with prior Distributions of Net
Cash Flow from such Property and other Distributions, including all Owner
Distributions related to such Property, provides the Carlyle Member of such
Series with an amount exceeding a fifteen percent (15%) Internal Rate of Return
with respect to the Capital Contributions of the Carlyle Member allocable to
that Series (including Owner Capital Contributions related to such Property),
and thereby causes other Series to bear a greater share of the total Promote
Distributions made to the Managing Member (i.e. such excess share being those
Promote Distributions paid to the Managing Member, if any, out of the Net Cash
Flow and/or Capital Proceeds of such other Property and Series, prior to the
time that the Carlyle Member of such other Series have received a fifteen
percent (15%) Internal Rate of Return with respect to the Capital Contributions
of such Carlyle Member allocable to such Series), (iv) if Members of one or more
Series are paid a Special Return out of funds generated by the Property of
another Series pursuant to Section 7.2(b), (v) if there is a Carlyle Makeup
Distribution that, based upon the relative performance of the Properties of the
respective Series, should be distributed disproportionately among the Series,
and (vi) for similar reasons, as reasonably determined by the Carlyle Member. In
calculating the Internal Rate of Return for any Venture or Series, all Owner
Capital Contributions and Owner Distributions with respect to the Owner Venture
corresponding to such Venture or Series shall be aggregated with all Capital
Contributions and Distributions with respect to such Venture or Series. In
addition, to the extent that any Borrower Series is unable to fully reimburse
each of its Creditor Series for all amounts owed by such Borrower Series
pursuant to this Section 7.1, then the amount that the Borrower Series is able
to reimburse shall be paid on a pro-rata basis to each of its Creditor Series
based on the amount owed to each Creditor Series.

 

34



--------------------------------------------------------------------------------

Section 7.2 General Order of Distributions. Except as otherwise provided in this
Article 7, all cash and other property received by the Company and available for
distribution to the Members during any particular period in accordance with the
terms of this Agreement, shall be distributed to the Members in the following
order of priority:

(a) first, cash and property received by or allocated to each Series shall be
distributed one hundred percent (100%) to the Contributing Members of such
Series, collectively in proportion to their respective outstanding Special
Return for such Series, until the Contributing Members of such Series have
received, on a collective basis under this Section 7.2(a) and Sections 7.2(b)
and 7.4, an amount equal to their Special Return for such Series;

(b) second, cash and property received by or allocated to any Series shall be
distributed one hundred percent (100%) to the Contributing Members of all the
Series, collectively in proportion to their respective outstanding Special
Return, until all of the Contributing Members have received, on a collective
basis under this Section 7.2(b) and Sections 7.2(a) and 7.4, an amount equal to
their Special Return;

(c) third, cash and property received by or allocated to each Series shall be
distributed one hundred percent (100%) to each of the Members, on a pro rata
basis in accordance with their respective Capital Contribution Ratios, until the
Members in all Series (but not necessarily any one Series) have received, on a
collective basis under this Section 7.2(c), Section 7.2(e) and Section 7.5, an
Internal Rate of Return of fifteen percent (15%) on all of their Capital
Contributions, including any Operating Shortfall Contributions;

(d) thereafter, as follows:

(1) If no Default Trigger Event shall have occurred and subject to the
provisions of Section 7.4 and 7.5 below, a percentage of all then remaining cash
and property (the “Remaining Proceeds”) shall be distributed to the Members in
accordance with their Capital Contribution Ratios (the “Members’ Percentage”)
and a percentage of the Remaining Proceeds shall be distributed to MHI Member as
a profit distribution (the “MHI Promote Percentage”), with such distributions to
be determined as follows:

 

For so long as the Members’ resulting Internal Rate of Return from
Distributions of Remaining Proceeds (after the MHI Promote Percentage) is

   The Members’
Percentage will be   and the MHI Promote
Percentage will be

(i)    first, greater than 15% and up to and including 25%

   (i)    77%   (i)    23%

(ii)    thereafter, greater than 25%

   (ii)    56%   (ii)    44%

or

(2) If a Default Trigger Event shall have occurred, one hundred percent
(100%) shall be distributed to the Members in accordance with their respective
Capital

 

35



--------------------------------------------------------------------------------

Contribution Ratios.

Section 7.3 Intentionally Omitted.

Section 7.4 Lookback with Respect to Special Capital Contributions.
Notwithstanding the provisions of Section 7.2 above, at such time as the Company
IRR has been finally determined by the Carlyle Member to be an amount greater
than twenty-five (25%), the Contributing Members shall be paid an amount as a
Distribution (the “Additional Return”) which, when combined with the amounts
paid to the Contributing Members pursuant to Section 7.2(a) and 7.2(b), and
taking into account all Owner Capital Contributions to and Owner Distributions
by the Owner, is sufficient to achieve for the Contributing Members, to the date
of payment, an Internal Rate of Return on the Special Capital Contributions (as
if the Special Capital Contributions were the only applicable Capital
Contributions and the amounts paid to the Contributing Members pursuant to
Sections 7.2(a) and 7.2(b) and this Section 7.4 are the only applicable
Distributions) equal to the Company IRR. To the extent that there are
insufficient funds in the Company to pay such Additional Return amount, then the
Non-Funding Member shall return, immediately, any Distributions previously made
to it by the Company so that the Additional Return will be able to be paid in
full to the Contributing Members. No such repayment shall constitute a Capital
Contribution by the Non-Funding Member (but shall constitute a capital
contribution for Capital Account and income tax purposes).

Section 7.5 Lookback on Excess Promote Distributions. Notwithstanding the
provisions of Section 7.2 above, but subject to the terms of Section 7.4 above,
from and after the time that any Promote Distributions have been made to the MHI
Member, then each time prior to the distribution of any cash and property of the
Company made available for Distributions, and after the establishment of an
amount for reasonable reserves for remaining Company obligations, debts and
liabilities as reasonably estimated by the Managing Member and consented to by
the Carlyle Member (which consent shall not be unreasonably withheld), the
Company shall make a good faith determination of whether or not such cash and
other property available for Distributions and the net liquidation value of any
remaining Property or other assets of the Company (the “Final Material CP”), if
distributed to the Members as Distributions in accordance with Section 7.2
(after taking into account the provisions of Section 7.4) would be enough to
provide, on a collective basis with all prior Distributions received pursuant to
Section 7.2(c), 7.3(d) or 7.2(e) with respect to any and all Series, and taking
into account all Owner Capital Contributions to and Owner Distributions by the
Owner, the Carlyle Member an Internal Rate of Return of fifteen percent (15%) on
all of its Capital Contributions (the “Carlyle Base Return”). If it is
determined by the Company that such Final Material CP would not be sufficient to
provide the Carlyle Member with the Carlyle Base Return if distributed in
accordance with Section 7.2 (after taking into account the provisions of
Section 7.4), then notwithstanding the terms of Section 7.2, all amounts then
and thereafter available for distribution to the MHI Member as Distributions or
otherwise by the Company shall be paid in the following priority: (i) first to
the Carlyle Member as Distributions under this Section 7.5 (the “Carlyle Makeup
Distribution”) until either (A) an amount equal to the sum of all Promote
Distributions previously received by the Managing Member has been received by
the Carlyle Member as Distributions pursuant to this Section 7.5 or (B) the
Carlyle Member has received the Carlyle Base Return, and (ii) thereafter to the
Members in accordance with Section 7.2 as Distributions thereunder subject to
the other terms of this Article 7. If the amount of Distributions required to

 

36



--------------------------------------------------------------------------------

fully pay the Carlyle Makeup Distribution is greater than the Final Material CP,
then the MHI Member shall return, immediately, any and all Promote Distributions
previously made to it by the Company to the extent required to fully pay the
Carlyle Makeup Distribution to the Carlyle Member. No such repayment shall
constitute a Capital Contribution by the Managing Member (but shall constitute a
capital contribution for Capital Account and income tax purposes).

Section 7.6 Intentionally Omitted.

Section 7.7 Incorrect Distributions. Any distribution or payment of money by or
on behalf of the Company to any Member which is in excess of the amount required
or permitted under the terms of this Agreement shall be held by the recipient of
such funds as trust funds for the benefit of the Person who would have been
entitled to such funds if all Distributions or payments of money by or on behalf
of the Company to each of the Members had been made strictly in accordance with
the terms of this Agreement. No claim can be made under this Section 7.7 after
three (3) years from the date of the final liquidation and termination of the
Company. The terms of this Section 7.7 are solely for the benefit of any Member
of the Company and not for any other Person, including, without limitation, any
creditor of the Company.

 

37



--------------------------------------------------------------------------------

ARTICLE 8

CAPITAL ACCOUNTS, ALLOCATIONS, AND TAX MATTERS

Section 8.1 Capital Accounts and Series Capital Accounts.

(a) Establishment and Maintenance. A separate capital account (“Capital
Account”) will be maintained separately for each Member. In addition, a separate
capital account (a “Series Capital Account”) will be maintained separately for
each Member of each Series. The Capital Account and Series Capital Account of
each Member will be determined and adjusted as follows:

(1) Each Member’s Capital Account and applicable Series Capital Account will be
credited with the Member’s Capital Contributions for such Series, the Member’s
distributive share of Series Profits, any items in the nature of income or gain
that are specially allocated to the Member under Section 8.3(b) for such Series,
and the amount of any Company liabilities that are assumed by the Member or
secured by any Company property distributed to the Member with respect to such
Series.

(2) Each Member’s Capital Account and applicable Series Capital Account will be
debited with the amount of cash and the Gross Asset Value of any Company
property distributed to the Member with respect to such Series under any
provision of this Agreement, the Member’s distributive share of Series Losses,
any items in the nature of deduction or loss that are specially allocated to the
Member under Section 8.3(b) for such Series, and the amount of any liabilities
of the Member assumed by the Company or which are secured by any property
contributed by the Member to the Company with respect to such Series.

(3) If any interest in the Company is transferred in accordance with the terms
of this Agreement, the transferee will succeed to the Capital Account and the
Series Capital Account of the transferor to the extent it relates to the
transferred interest.

(b) Modifications by the Carlyle Member. The provisions of this Section 8.1 and
the other provisions of this Agreement relating to the maintenance of Capital
Accounts have been included in this Agreement to comply with Section 704(b) of
the Code and the Regulations promulgated thereunder and will be interpreted and
applied in a manner consistent with those provisions. The Carlyle Member may
modify the manner in which the Capital Accounts are maintained under this
Section 8.1 to comply with those provisions, as well as upon the occurrence of
events that might otherwise cause this Agreement not to comply with those
provisions; however, without the consent of the MHI Member (not to be
unreasonably withheld or delayed), the Carlyle Member may not make any
modification to the way Capital Accounts are maintained if such modification
would have the effect of changing the amount of distributions to which any
Member would be entitled during the operation, or upon liquidation, of the
Company.

Section 8.2 Adjustment of Gross Asset Value. Gross Asset Value, with respect to
any asset, is the adjusted basis of that asset for federal income tax purposes,
except as follows:

 

38



--------------------------------------------------------------------------------

(a) The initial Gross Asset Value of any asset contributed (or deemed
contributed under Code Sections 704(b) and 752 and the Regulations promulgated
thereunder) by a Member to the Company will be the fair market value of the
asset on the date of the contribution, as reasonably determined by the Carlyle
Member.

(b) The Gross Asset Values of all Company assets will be adjusted, if the
Carlyle Member determines that it is necessary or appropriate to do so, to equal
the respective fair market values of the assets, as determined by the Carlyle
Member, as of (1) the acquisition of an additional interest in the Company by
any new or existing partner for more than a de minimis capital contribution,
(2) the distribution by the Company to a Member of more than a de minimis amount
of Company property as consideration for an interest in the Company as
determined by the Carlyle Member, and (3) the liquidation of the Company or any
Series within the meaning of Regulations Section 1.704-1(b)(2)(iv)(f)(5).

(c) The Gross Asset Value of any Company asset distributed to any Member will be
the gross fair market value of the asset on the date of distribution as
reasonably determined by the Carlyle Member.

(d) The Gross Asset Values of Company assets will be increased or decreased to
reflect any adjustment to the adjusted basis of the assets under Code
Section 734(b) or 743(b), but only to the extent that the adjustment is taken
into account in determining Capital Accounts under Regulations
Section 1.704-1(b)(2)(iv)(m), provided the Gross Asset Values will not be
adjusted under this Section 8.2(d) to the extent that the Carlyle Member
determines that an adjustment under Section 8.2(b) is necessary or appropriate
in connection with a transaction that would otherwise result in an adjustment
under this Section 8.2(d).

(e) After the Gross Asset Value of any asset has been determined or adjusted
under Section 8.2(a), 8.2(b) or 8.2(d), Gross Asset Value will be adjusted by
the Depreciation taken into account with respect to the asset for purposes of
computing Profits of Losses.

Section 8.3 Profits, Losses and Distributive Shares of Tax Items.

(a) Profits and Losses. Except as otherwise provided in Section 8.3(b), Profits
and Losses of each Series for any taxable year (and any item of income, gain,
loss or deduction thereof) shall be calculated separately for each Series and
allocated to the Members in a manner such that, as nearly as possible,
immediately after such allocation each Member’s balance in its Series Capital
Accounts equals the amount such Member would be entitled to receive if the
Company and each such Series were dissolved as of such date, its affairs wound
up and its assets distributed to the Members pursuant to Section 7.2 (but
subject to Sections 7.4, 7.5 and 7.7), taking into account the Member’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain for each
Series before the hypothetical sale. Immediately prior to such hypothetical
dissolution of the Company and each Series, each asset of the Company and each
Series shall be deemed to have a value equal to its Gross Asset Value as of such
date.

(b) Special Allocations. The following special allocations will be made for each
Series in the following order and priority before allocations of Profits and
Losses:

 

39



--------------------------------------------------------------------------------

(1) Partnership Minimum Gain Chargeback. If there is a net decrease in
Partnership Minimum Gain during any taxable year or other period for which
allocations are made, before any other allocation under this Agreement, each
Member will be specially allocated items of Company income and gain for that
period (and, if necessary, subsequent periods) in proportion to, and to the
extent of, an amount equal to such Member’s share of the net decrease in
Partnership Minimum Gain during such year determined in accordance with
Regulations Section 1.704-2(g)(2). The items to be allocated will be determined
in accordance with Regulations Section 1.704-2(g). This Section 8.3(b)(1) is
intended to comply with the Partnership Minimum Gain chargeback requirements of
the Regulations, will be interpreted consistently with the Regulations and will
be subject to all exceptions provided therein.

(2) Partner Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 8.3, if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain with respect to a Partner Nonrecourse Debt during any taxable
year or other period for which allocations are made, any Member with a share of
such Partner Nonrecourse Debt Minimum Gain (determined under regulations
Section 1.704-2(i)(5)) as of the beginning of the year will be specially
allocated items of Company income and gain for that period (and, if necessary,
subsequent periods) in an amount equal to such Member’s share of the net
decrease in the Partner Nonrecourse Debt Minimum Gain during such year
determined in accordance with Regulations Section 1.704-2(i)(4). The items to be
allocated will be determined in accordance with Regulations
Section 1.704-2(i)(4). This Section 8.3(b)(2) is intended to comply with the
Partner Nonrecourse Debt Minimum gain chargeback requirements of the
Regulations, will be interpreted consistently with the Regulations and will be
subject to all exceptions provided therein.

(3) Qualified Income Offset. A Member who unexpectedly receives any adjustment,
allocation or distribution described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6) will be specially allocated items of
Company income and gain in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of the
Member’s Series Capital Account as quickly as possible.

(4) Nonrecourse Deductions. Nonrecourse Deductions attributable to a Series for
any taxable year or other period for which allocations are made will be
allocated among the Members in proportion to their respective Capital
Contribution Ratios with respect to that Series.

(5) Partner Nonrecourse Deductions. Notwithstanding anything to the contrary in
this Agreement, any Partner Nonrecourse Deductions with respect to any Series
for any taxable year or other period for which allocations are made will be
allocated to the Member who bears the economic risk of loss with respect to the
Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable in accordance with Regulations Section 1.704-2(i).

(6) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset under Code Sections 734(b) or 743(b) is required
to be taken in account in determining Capital Accounts with respect to any
Series under Regulations Section 1.704-1(b)(2)(iv)(m), the amount of the
adjustment to such Capital Accounts will be

 

40



--------------------------------------------------------------------------------

treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis), and such items of gain or loss
will be specially allocated to the Members in a manner consistent with the
manner in which their Capital Accounts and applicable Series Capital Accounts
are required to be adjusted under Regulations Section 1.704-1(b)(2)(iv)(m).

(7) Curative Allocations. The allocations set forth in this Section 8.3(b) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
Regulations Sections 1.704-1(b) and 1.704-2. The Regulatory Allocations with
respect to a Series may effect results which would be inconsistent with the
manner in which the Members intend to divide Company distributions. Accordingly,
the Carlyle Member is authorized to divide other allocations of Profits, Losses,
and other items with respect to such Series among the Members, to the extent
that such items exist, so that the net amount of the Regulatory Allocations and
the special allocations to each Member with respect to such Series is zero. The
Carlyle Member will have discretion to accomplish this result in any reasonable
manner that is consistent with Code Section 704 and the related Regulations.

(c) Tax Allocations, Code Section 704(c). For federal, state and local income
tax purposes, Company income, gain, loss, deduction or expense (or any item
thereof) with respect to the Company and each Series for each taxable year shall
be allocated to and among the Members to reflect the allocations made pursuant
to the provisions of this Section 8.3 for such taxable year. In accordance with
Code Section 704(c) and the related Regulations, income, gain, loss and
deduction (as determined for income tax purposes) with respect to any property
contributed to the capital of the Company or any Series will be allocated,
solely for income tax purposes, among the Members so as to take account of any
variation between the adjusted basis to the Company of the property for federal
income tax purposes and the initial Gross Asset Value of the property (computed
in accordance with Section 8.2). If the Gross Asset Value of any Company asset
is adjusted under Section 8.2(b), subsequent allocations of income, gain, loss
and deduction with respect to that asset will take account of any variation
between the adjusted basis of the asset for federal income tax purposes and its
Gross Asset Value in the same manner as under Code Section 704(c) and the
related Regulations. Any elections or other decisions relating to allocations
under this Section 8.3(c) will be made in any manner that the Carlyle Member,
with the consent of the MHI Member (not to be unreasonably withheld or delayed),
determines reasonably reflects the purpose and intention of this Agreement.
Allocations under this Section 8.3(d) are solely for purposes of federal, state
and local taxes and will not affect, or in any way be taken into account in
computing, any Member’s Capital Account, Series Capital Account, or share of
Profits, Losses or other items or distributions under any provision of this
Agreement.

(d) Excess Nonrecourse Liabilities. The Company shall allocate all of its
“excess nonrecourse liabilities” (within the meaning of Regulations
Section 1.752-3(a)(3)) of each Series in proportion to each Member’s Capital
Contribution Ratio for such Series.

(e) Members shall be bound by the provisions of this Section 8.3 in reporting
their shares of Company income and loss for income tax purposes.

Section 8.4 Tax Filings. If the Carlyle Member and the MHI Member mutually
determine that it is appropriate to do so, a separate federal income tax return
shall be prepared

 

41



--------------------------------------------------------------------------------

annually for one or more Series with such Series being treated as separate
partnerships for tax purposes, and with special allocations of Profits and
Losses and items thereof being made and reported for each Series (and the
Members thereof) on its separate tax return. Any Borrower Series shall be
charged on its separate return (if any) with the expense of any amounts due any
Creditor Series, and the Creditor Series shall report such payment in the
appropriate manner on its separate tax return (if any). No Series shall elect to
be taxable as a corporation for federal income tax purposes. The Managing Member
shall cause the accountants for the Company to prepare and file all necessary
federal and state income tax returns and other tax filings for the Company and
each Series, including making the elections described in Section 8.5; provided,
however, that the Managing Member shall give the Carlyle Member a reasonable
period of time to review and approve of any such tax return before it is filed
or delinquent. Each Member shall furnish to the Managing Member all pertinent
information in its possession relating to Company operations that is necessary
to enable such tax returns to be prepared and filed.

Section 8.5 Tax Elections. The following elections shall be made on the
appropriate returns of the Company:

(a) to adopt the calendar year as the Company’s fiscal year;

(b) to adopt the accrual method of accounting and to keep the Company’s books
and records on the income-tax method;

(c) if there is a distribution of Company property as described in Section 734
of the Code or if there is a transfer of a Company interest as described in
Section 743 of the Code, upon written request of any Member, to elect, pursuant
to Section 754 of the Code, to adjust the basis of Company properties; and

(d) to elect to amortize the organizational expenses of the Company ratably over
the period permitted by Section 709(b) of the Code.

No election shall be made by the Company or any Member to be excluded from the
application of the provisions of subchapter K of chapter 1 of subtitle A of the
Code or any similar provisions of applicable state laws.

Section 8.6 Tax Matters Partner. The Carlyle Member shall be the “tax matters
partner” of the Company and each Series pursuant to Section 6231(a)(7) of the
Code. As tax matters partner, such Member shall take such action as may be
necessary to cause each other Member to become a “notice partner” within the
meaning of Section 6223 of the Code. Such Member shall inform each other Member
of all significant matters that may come to its attention in its capacity as tax
matters partner by giving notice thereof within ten days after becoming aware
thereof and, within such time, shall forward to each other Member copies of all
significant written communications it may receive in such capacity. Such Member
shall not take any action contemplated by Sections 6222 through 6232 of the
Code, other than executing a consent to extend the statute of limitations,
without the consent of the Managing Member. This provision is not intended to
authorize such Member to take any action left to the determination of an
individual Member under Sections 6222 through 6232 of the Code.

 

42



--------------------------------------------------------------------------------

Section 8.7 Allocations on Transfer of Interests. All items of income, gain,
loss, deduction, and credit allocable to any interest in the Company that may
have been transferred shall be allocated between the transferor and the
transferee based upon that portion of the calendar year during which each was
recognized as owning such interest, without regard to the results of Company
operations during any particular portion of such calendar year and without
regard to whether cash distributions were made to the transferor or the
transferee during such calendar year; however, such allocation shall be made in
accordance with a method permissible under Section 706 of the Code and the
Regulations thereunder.

ARTICLE 9

DISPOSITION OF INTERESTS

Section 9.1 General Restriction. Except as otherwise permitted in this
Agreement, any direct or indirect transfer, assignment or other disposition
(voluntarily, involuntarily or by operation of law) of all or any portion of any
direct or indirect Membership Interest, or any pledging, mortgaging,
hypothecating, or granting of a security interest in, or other encumbrance (an
“Encumbrance”) on, all or any portion of any direct or indirect Membership
Interest (each of the foregoing, a “Transfer”) is prohibited. Any attempted
Transfer of all or any portion of a Membership Interest, other than in strict
accordance with Section 9.2 below, shall be void. A Person to whom a Membership
Interest is Transferred may be admitted to the Company as a Member only with the
consent of all the other Members, which may be given or withheld in the other
Member’s sole discretion. In connection with any Transfer of a Membership
Interest or any portion thereof, and any admission of an assignee as a Member,
the Member making such Transfer and the assignee shall furnish the other Member
with such documents regarding the Transfer as the other Member may reasonably
request (in form and substance reasonably satisfactory to the other Member),
including a copy of the Transfer instrument, a ratification by the assignee of
this Agreement (if the assignee is to be admitted as a Member), a legal opinion
that the Transfer complies with applicable federal and state securities laws and
a good faith determination by the Member making the transfer that the Transfer
will not result in the Company’s termination under Section 708 of the Code. In
the event the Transfer would result in the Company’s termination under
Section 708 of the code, as determined by the Member making the Transfer, then
the consent of the non-transferring Member is required to effect the Transfer.
For purposes hereof, a Transfer shall be deemed to have occurred with respect to
a Membership Interest upon any direct or indirect transfer, assignment or other
disposition (voluntary, involuntary, or by operation of law) of any interest in,
or on, a Membership Interest. Notwithstanding the provisions of Sections 9.2 and
9.3 below, no Member may Transfer its Membership Interests in violation of any
Financing.

Section 9.2 Permitted Transfers.

(a) Permitted Transfers; Third Parties. A Transfer with respect to all or any
portion of the Membership Interest of the Carlyle Member is permitted, so long
as a Carlyle Realty Affiliate retains direct or indirect management authority
over such Membership Interest. A Transfer with respect to all or any portion of
the Membership Interest of the MHI Member is permitted, so long as such Transfer
is to an MHI Permitted Transferee, and after any such Transfer an Affiliate of
the MHI Member retains direct or indirect management authority over such
Transferee.

 

43



--------------------------------------------------------------------------------

Section 9.3 Creation of Additional Membership Interests. Additional Membership
Interests may be created and issued to existing Members or to other Persons, and
such other Persons may be admitted to the Company as Members, only (a) with the
approval of the Carlyle Member and on such terms and conditions as the Carlyle
Member may determine in its sole discretion at the time of admission, provided
that a Default Trigger Event has occurred and provided, further, that (1) all of
the existing Membership Interests of all of the existing Members suffer
substantially the same economic effect from such admission (e.g., the terms of
this Agreement among the existing Members is not altered), and (2) the
Additional Membership Interests are issued to a Person who is not a Carlyle
Realty Affiliate and without any commission, fee or other material payment or
compensation being paid to any Carlyle Realty Affiliate, or (b) with the
approval of the Carlyle Member and the MHI Member, on such terms and conditions
as the Carlyle Member and the MHI Member may determine at the time of admission.
If the Carlyle Member exercises its rights under clause (a) of the prior
sentence, the Carlyle Member may reflect the admission of any new Members or the
creation of any new class or group of Member in an amendment to this Agreement
which shall be valid if executed only by the Carlyle Member.

Section 9.4 Resignation. A Member may not resign or withdraw from the Company
without the consent of all of the other Members.

ARTICLE 10

WITHDRAWAL, DISSOLUTION, LIQUIDATION, AND TERMINATION

Section 10.1 Dissolution, Liquidation, and Termination Generally. The Company
and all Series, or the applicable Series, shall be dissolved upon the first to
occur of any of the following:

(a) the sale or disposition of all of the assets of the Company or such Series
and the receipt, in cash, of all consideration therefor;

(b) the determination of the Carlyle Member and the Managing Member to dissolve
the Company or such Series; and

(c) the occurrence of any event which, as a matter of law, requires that the
Company or such Series be dissolved.

Section 10.2 Liquidation and Termination. Upon dissolution of the Company or a
Series, the Carlyle Member shall act as liquidator or may appoint one or more
other Persons as liquidator. The liquidator shall proceed diligently to wind up
the affairs of the Company or such Series and make final distributions as
provided herein. The costs of liquidation shall be a Company expense. Until
final distribution, the liquidator shall continue to operate the properties with
all of the power and authority of the Managing Member and the Carlyle Member, as
applicable, hereunder. The steps to be accomplished by the liquidator are as
follows:

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidator shall cause a proper accounting to be made by a firm of certified
public accountants of the Company’s or Series’ assets, liabilities, and
operations through the last day of

 

44



--------------------------------------------------------------------------------

the calendar month in which the dissolution shall occur or the final liquidation
shall be completed, as applicable;

(b) the liquidator shall pay all of the debts and liabilities of the Company or
Series or otherwise make adequate provision therefor (including the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the liquidator may reasonably determine); and

(c) all remaining assets of the Company or Series shall be distributed to the
Members as follows:

(1) the liquidator may sell any or all property of the Company using reasonable
efforts to maximize the proceeds realized from any such sale and the sum of
(A) any resulting gain or loss from each sale plus (B) the fair market value of
such property that has not been sold shall be determined and all allocations of
any resulting income, gain or loss shall be made under Section 8.3; and

(2) such property shall be distributed to the Members as provided in Article 7.

Section 10.3 Deficit Capital Accounts. No Member shall be required to pay to the
Company, to any other Member or to any third party any deficit balance which may
exist from time to time in the Member’s Capital Account or Series Capital
Account.

Section 10.4 Cancellation of Certificate. On completion of the distribution of
Company assets, the liquidator (or such other person as the Act may require or
permit) shall file a Certificate of Cancellation with the Secretary of State of
Delaware, cancel any other filings made pursuant to Section 2.4 and take such
other actions as may be necessary to terminate the existence of the Company.

ARTICLE 11

FINANCING

Section 11.1 Financing. Project loans are not anticipated to be entered into by
the Company. If Project Loans are needed, one or more Financings will be
provided by one or more lenders to the Company or Ventures, as selected by the
Carlyle Member, in accordance with Section 4.1(c) above. The Carlyle Member
shall use good faith efforts to seek Project Loans on the terms described on
Schedule 11.1 with respect to any given Project and on such other market based
terms as are acceptable to the Carlyle Member, as needed. The Carlyle Member may
in its sole discretion obtain a credit line or similar Financing for the Company
on terms acceptable to the Carlyle Member; provided, however, that any Project
Loan or Financing that is not consistent with the terms described on Schedule
11.1 shall be entered into by the Company or a Venture only with the prior
approval of both the MHI Member and the Carlyle Member. Schedule 11.1 may be
modified or amended only with the written approval of both the Carlyle Member
and the MHI Member. The Managing Member shall deliver to the Carlyle Member all
material notices, correspondence, and other information which the Managing
Member has delivered to or received from any proposed, selected or actual lender
for a Financing, and the Members shall otherwise

 

45



--------------------------------------------------------------------------------

cooperate in all respects with the efforts of the Carlyle Member and/or the
Managing Member to secure each Financing.

Section 11.2 Recourse Liability. To the extent that any Credit Support is
required, in order to obtain or enhance (i) any debt, liability or obligation of
the Company or any one or more of its Ventures that has been approved by the
Company in accordance with the terms of this Agreement or (ii) any Financing,
the Member such Credit Support shall be subject to the approval of the Member
being asked to provide such Credit Support. Neither the Managing Member nor any
Affiliate of the Managing Member shall be paid any fee or be entitled to any
consideration or payment for providing such Credit Support, nor shall any
payment, cost or liability incurred under any Credit Support be given capital
contribution treatment under this Agreement or otherwise by the Company or give
rise to a claim against the Company, except to the extent the liability incurred
under such Credit Support is either (i) covered by an indemnity given by the
Company or the Carlyle Member or Carlyle Indemnitors under the terms of this
Agreement or (ii) incurred with the joint approval of the Members with the
stated understanding that such approval would give rise to such Credit Support
liability; provided that all Environmental Claims shall be dealt with as
provided below in this Section 11.2. Except as expressly provided above in this
Section 11.2, the Company is not authorized to make any payment or incur any
additional costs or expenses in order to obtain or satisfy any Credit Support
required as a condition or term of any Financing or of any debt, liability or
obligation of the Company, without the express written approval of the Carlyle
Member. Except as contemplated on Schedule 11.1, in no event is the Carlyle
Member, the MHI Member or any Affiliate thereof be required to provide any
Credit Support or other indemnity or guaranty, or incur any personal liability,
for the benefit of the Company and/or any Venture in connection with the
Company’s business and/or any Financing. Notwithstanding anything to the
contrary in this Agreement, all matters and all liabilities, costs and expenses
related thereto that would constitute a potential claim under any environmental
indemnity that is part of any Credit Support provided by any of the Members or
their Affiliates (each an “Environmental Claim”) shall be (i) borne one hundred
percent (100%) by the Managing Member and its Affiliates to the extent such
matter arose as a result of the affirmative act or bad-faith or negligent
failure to act of the Managing Member or any of its Affiliates, (ii) borne one
hundred percent (100%) by the Carlyle Member and their Affiliates (including the
Carlyle Indemnitors) to the extent such matter arose as a result of the
affirmative act or, from and after the occurrence of a Default Trigger Event,
bad-faith or negligent failure to act of the Carlyle Member or any of its
Affiliates, or (iii) shared fifty percent (50%) by the Carlyle Member and fifty
percent (50%) by the Managing Member and its Affiliates with respect to all
Environmental Claims not covered by the preceding clause (i) or (ii).

Section 11.3 Environmental Insurance. The Company may purchase and maintain an
environmental liability insurance policy on any Property for the benefit of the
Company if and to the extent approved by the Carlyle Member.

Section 11.4 Bad Acts Indemnity. Notwithstanding the foregoing provisions of
this Article 11, the Managing Member and the Carlyle Member shall each be solely
responsible for any liabilities that arise under any Credit Support to the
extent due to their or any of their Affiliate’s own gross negligence,
recklessness, bad faith or willful misconduct (including any affirmative act
taken with the knowledge that it would cause liability under any outstanding

 

46



--------------------------------------------------------------------------------

Credit Support), and each of the MHI Member and its Affiliates and the Carlyle
Member and its Affiliates shall indemnify, defend and hold harmless the other
from any liabilities arising under any Credit Support given by such Member or
any of its Affiliates to the extent due to the gross negligence, recklessness,
bad faith or willful misconduct of the indemnifying party or any of its
Affiliates.

Section 11.5 Cooperation; Securitized Debt. Each of the Members acknowledges
that a Lender may securitize, sell or otherwise dispose of all or any portion of
the Financing (each a “Securitization”), and each of the Members agrees to
cooperate, and to cause its Affiliates to cooperate, in all reasonable respects
with such Lender in connection with any such Securitization and/or structuring
of such Financing to accommodate a potential Securitization (provided such
changes do not increase or decrease the rights and obligations of any Member and
the economic terms of this Agreement), including, without limitation,
(i) executing modifications to the Certificate and this Agreement and the
organizational documents of the Managing Member or any Venture so that the
Company or such Venture and the Managing Member will qualify as
bankruptcy-remote entities and other documentation changes of a similar nature,
(ii) creating such Ventures and special-purpose Affiliates as may be reasonably
required to comply with other industry standard requirements in connection with
Securitizations, and (iii) causing the Company and its Ventures to comply with
other industry standard requirements in connection with Securitization.

ARTICLE 12

MISCELLANEOUS PROVISIONS

Section 12.1 Notices. All notices provided for or permitted to be given pursuant
to this Agreement must be in writing and shall be given or served by
(a) depositing the same in the United States mail addressed to the party to be
notified, postpaid and certified with return receipt requested, (b) by
delivering such notice in person to such party, or (c) by Federal Express,
United Parcel Service or other nationally recognized overnight courier delivery
service. All notices are to be sent to or made at the addresses set forth below:

In the case of notices directed to the Carlyle Member:

The Carlyle Group

1001 Pennsylvania Avenue, N.W.

Washington, D.C. 20004-2505

Attention: Gary Block and Hayden Jones

with a copy to:

Katten Muchin Rosenman LLP

1025 Thomas Jefferson Street, N.W.

Suite 700 East Lobby

Washington, D.C. 20007

Attention: Bruce Kosub and John Muir

and in the case of notices directed to the MHI Member:

 

47



--------------------------------------------------------------------------------

MHI Hospitality Corporation

4801 Courthouse Street, Suite 201

Williamsburg, Virginia 23188

Attention: Mr. Andrew Sims

with a copy to:

Baker & McKenzie

815 Connecticut Avenue, N.W.

Washington, D.C. 20006

Attention: Thomas J. Egan, Jr.

All notices given in accordance with this Agreement shall be effective upon
delivery at the address of the addressee. By giving written notice thereof, each
Member shall have the right from time to time to change its address pursuant
hereto.

Section 12.2 Governing Law. This Agreement and the obligations of the Members
hereunder shall be construed and enforced in accordance with the laws of the
State of Delaware, excluding any conflicts of law rule or principle which might
refer such construction to the laws of another state or country. Each Member
submits to the jurisdiction of the state and federal courts in the State of
Delaware.

Section 12.3 Entire Agreement; Amendments. This Agreement, the Program Agreement
and their respective exhibits constitute the entire agreement between the
Members relative to the formation of the Company. Except as otherwise provided
herein, no amendments to this Agreement shall be binding upon any Member unless
set forth in a document duly executed by such Member.

Section 12.4 Waiver. No consent or waiver, express or implied, by any Member of
any breach or default by any other Member in the performance by the other Member
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such other
Member of the same or any other obligation hereunder. Failure on the part of any
Member to complain of any act or to declare any other Member in default,
irrespective of how long such failure continues, shall not constitute a waiver
of rights hereunder.

Section 12.5 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstances shall be invalid or unenforceable to any
extent, and such invalidity or unenforceability does not destroy the basis of
the bargain between the parties, then the remainder of this Agreement and the
application of such provisions to other Persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

Section 12.6 Ownership of Property and Right of Partition. A Member’s interest
in the Company shall be personal property for all purposes. No Member shall have
any right to partition the property owned by the Company.

 

48



--------------------------------------------------------------------------------

Section 12.7 Captions; References. Pronouns, wherever used herein, and of
whatever gender, shall include natural persons and corporations and associations
of every kind and character, and the singular shall include the plural wherever
and as often as may be appropriate. Article and section headings are for
convenience of reference and shall not affect the construction or interpretation
of this Agreement. Whenever the terms “hereof”, “hereby”, “herein”, or words of
similar import are used in this Agreement they shall be construed as referring
to this Agreement in its entirety rather than to a particular section or
provision, unless the context specifically indicates to the contrary. Whenever
the word “including” is used herein, it shall be construed to mean including
without limitation. Any reference to a particular “Article” or a “Section” shall
be construed as referring to the indicated article or section of this Agreement
unless the context indicates to the contrary.

Section 12.8 Involvement of Members in Certain Proceedings. Should any Member
become involved in legal proceedings unrelated to the Company’s business in
which the Company is required to provide books, records, an accounting, or other
information, then such Member shall indemnify the Company from all expenses
incurred in conjunction therewith.

Section 12.9 Interest. No amount charged as interest on loans hereunder shall
exceed the maximum rate from time to time allowed by applicable law.

Section 12.10 Costs of Enforcement; Jury Trial Waiver. Each party shall bear and
shall be responsible for its own legal costs and expenses in connection with any
action or proceeding brought by any party against another under this Agreement.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH MEMBER HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING BROUGHT BY ANY OTHER MEMBER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 12.11 Counterparts. This Agreement may be executed in multiple
counterparts, with signature pages signed by each party affixed to constitute a
fully executed instrument.

Section 12.12 Publicity. Upon the acquisition or disposition of any Project,
each Member, with the approval of the Carlyle Member, may issue press releases,
advertisements and other promotional materials describing in general terms or in
detail as to its participation in such transaction. All references to any of the
Carlyle Members or their Affiliates in any press release, advertisement or
promotional material issued by any Member must be approved in advance of
issuance by the Carlyle Member. All references to the MHI Member or its
Affiliates in any press release, advertisement or promotional material issued by
the Carlyle Member must be approved in advance of issuance by the MHI Member.
Notwithstanding the foregoing, the MHI Member and its Affiliates shall be
entitled to make such press releases and filings as may be required under
applicable law, regulation or stock exchange listing requirements (the “Listing
Standards”).

Section 12.13 Confidentiality.

(a) Generally. The terms of this Agreement, its subject matter, the identity of

 

49



--------------------------------------------------------------------------------

any Person with whom the Company may be holding discussions with respect to any
disposition, acquisition, financing or other transaction, and all other
business, financial or other information relating directly to any Project or
Venture or the conduct of the business and affairs of the Company or the
relative or absolute rights or interests of any of the Members that has not been
publicly disclosed by any authorized Person (collectively, the “Company
Information”) is confidential and proprietary information of the Company the
disclosure of which would cause irreparable harm to the Company and the Members.
Accordingly, each Member represents that it has not and agrees that, unless
authorized by all Members, it will not and will direct its partners, members,
shareholders, agents, advisors and affiliates not to, disclose to any Person any
Company Information or confirm any statement made by third Persons regarding
Company Information until the Company has publicly disclosed the Company
Information subject to such disclosure requirements as may apply to a Member or
its Affiliates under any applicable law, regulations or Listing Standards.

(b) Legal Proceedings. Each Member agrees not to disclose any Company
Information to any Person (other than a Person agreeing to maintain all Company
Information in strict confidence, a judge or magistrate) in any action, suit or
proceeding relating to or arising out of this Agreement or otherwise, and to
keep confidential all documents (including without limitation responses to
discovery requests) containing any Company Information subject to such
disclosure requirements as may apply to a Member or its Affiliates under
applicable law, regulations or Listing Standards. If a Member receives a request
to disclose any Company Information under the terms of a valid and effective
order issued by a court or government agency, the Member may disclose the
Company Information to the extent required if the Member as promptly as
practicable (i) notifies the other Member(s) of the existence, terms and
conditions of the order, (ii) consults in good faith with the Members on the
advisability of taking legally available steps to resist or to narrow the order,
and (iii) if disclosure of the Company Information is required, exercises its
best efforts to reliable assurance that confidential treatment will be accorded
to the portion of the disclosed Company Information that the Members
collectively agree should be protected. The cost (including without limitation
attorneys’ fees and expenses) of obtaining a protective order covering Company
Information designated by the Members shall be a cost of the Company.

(c) Exceptions. Notwithstanding any other provision of this Section 12.13, a
Member may disclose Company Information to its agents, advisors and affiliates
to the extent necessary to conduct its business and in addition, may disclose
Company Information required to reflect accurately its interests in the Company
to Persons with whom it deals and who have a legitimate interest in the matter
and to Persons with whom it may be in contact in the ordinary course of its
business or pursuant to applicable law, regulation or Listing Standards. Each
Member may also disclose Company Information to its investors and potential
investors, including investors and potential investors of affiliated or related
Persons, by way of written materials, investor conferences, written or oral
presentations and the like. In the case of any disclosure of Company Information
pursuant to this Section 12.13(c), the Member disclosing such Company
Information shall indicate to the Persons to whom such disclosure is being made
the confidential nature of such Company Information.

(d) Use of the Carlyle Name. In addition to the foregoing, each Member agrees
that, unless authorized in advance by the Carlyle Member, it will not, and will
direct its

 

50



--------------------------------------------------------------------------------

partners, members, shareholders, agents, advisors and affiliates not to, make
use of the “Carlyle” name (and/or any derivative thereof) in any press release,
any newspaper or other media publication interview, any marketing materials or
any other information or materials delivered to or for media publication or use
in regard to the Company or any Venture or Project, except as may be required
under applicable law, regulation or Listing Standards.

[Signature page follows.]

 

51



--------------------------------------------------------------------------------

SIGNATURE PAGE OF THE LIMITED LIABILITY COMPANY

AGREEMENT OF MHI/CARLYLE HOTEL LESSEE PROGRAM I, L.L.C.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CARLYLE MEMBER:     CRP/MHI HOLDINGS, L.L.C.,     a Delaware limited liability
company       By   /s/ Gary E. Block         Gary E. Block, Vice President MHI
MEMBER:     MHI HOSPITALITY TRS II, LLC,     a Delaware limited liability
company       By   /s/ Andrew M. Sims       its   Managing Member

 

52



--------------------------------------------------------------------------------

Index of Exhibits and Schedules

 

Joinder    Joinder and Guaranty of MHI Obligations Exhibit A    Right of First
Offer Provisions Schedule 1    Capital Sharing Ratios for Each Series Schedule
11.1    Agreed Financing Terms

 

53



--------------------------------------------------------------------------------

JOINDER AND GUARANTY OF

MHI OBLIGATIONS

The undersigned (each a “Guarantor”) joins in execution of this Agreement solely
to guarantee to the Company and to the Carlyle Member the prompt and complete
payment and performance of all debts and obligations of the MHI Member under
Section 7.4 and/or Section 7.5 of the Agreement. The obligations of Guarantor
under this paragraph shall be (i) subject to all of the terms and provisions of
Article 12 of the Agreement as if Guarantor is a Member in addition to the
Members, (ii) primary and not secondary and (iii) irrevocable. The Company and
the Carlyle Member shall have no obligation to institute any action or
proceeding, or exhaust any remedies and recourses against the MHI Member or any
other party as a condition of bringing any action against the Guarantor under
this guaranty. Guarantor hereby waives any and all guarantor and surety defenses
to the fullest extent allowed by applicable law.

 

MHI HOSPITALITY CORPORATION By:   /s/ Andrew M. Sims Name:   Andrew M. Sims
Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF COST SHARING RATIOS FOR EACH SERIES

SERIES 1 – [Name of Project]

Capital Sharing Ratios:

 

Carlyle Member    –                % MHI Member    –                %



--------------------------------------------------------------------------------

SCHEDULE 11.1

AGREED FINANCING TERMS

 

Rate:    Floating rate (LIBOR based). Term:    A minimum term of sixty (60)
months. Proceeds:    Loan-to-value (“LTV”) of between 65% and 76% (anticipated
average LTV of 70%). Recourse:    Non-recourse, subject to traditional
guarantees/indemnities for “bad boy acts” and environmental matters (i.e. Credit
Support).